

Exhibit 10.14
 
 
EXECUTION COPY
 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of February 23, 2007
is made and entered into by and between Universal Hospital Services, Inc., a
Delaware corporation (“UHS”), and Intellamed, Inc., a Texas corporation
(“Intellamed”).
 
WHEREAS, on the terms and subject to the conditions set forth in this Agreement,
Intellamed desires to sell and assign to UHS, and UHS desires to purchase from
Intellamed, the assets of the ICMS division of Intellamed (the “Division”) as
more particularly described herein and UHS shall assume and to pay certain
obligations, commitments and liabilities of the Division to the extent provided
herein for the aggregate consideration described herein.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements and the conditions set forth in this Agreement, UHS
and Intellamed hereby agree as follows:
 
ARTICLE I
 
TRANSFER OF ASSETS; ASSUMPTION OF LIABILITIES
 
Section 1.01  Transfer of Assets. On the terms and subject to the conditions set
forth in this Agreement, Intellamed shall, at the Closing (as defined in
Section 3.01 hereof), sell, transfer and assign to UHS, and UHS shall purchase
and acquire from Intellamed, all of Intellamed’s right, title and interest, as
of the Closing Date (as defined in Section 3.01 hereof), in and to all of the
assets currently owned by Intellamed or the Division, as applicable, and
necessary for use in the conduct and operation of the Division after the Closing
(as defined in Section 3.01) by UHS, including, without limitation, the assets
identified below (collectively, the “Acquired Assets”), but excluding the
Excluded Assets (as defined in Section 1.02):
 
(a) All of the equipment, machinery, furniture, fixtures, including test
equipment, tools, work benches, interests in vehicles, computers, printers,
servers and other data processing hardware, wherever located, including without
limitation, those assets identified on Schedule 1.01(a) hereto;
 
(b) All of the inventories of supplies and parts and the interest in all orders
or contracts for the purchase of supplies and parts, including without
limitation, those assets identified on Schedule 1.01(b) hereto, which shall be
updated at Closing (collectively, “the “Supplies and Parts”);
 
(c) All of the interest in and benefits under all licenses, leases, contracts
and agreements (other than those identified in Section 1.01(d)) including,
without limitation, those identified in Schedule 1.01(c), which shall be updated
at Closing;
 
(d) All of the interest in and all benefits under all customer contracts,
including, without limitation, the contracts identified in Schedule 1.01(d)
which shall be updated at Closing
 

--------------------------------------------------------------------------------

EXECUTION COPY


(together with the licenses, leases, contracts and agreements subject to
Section 1.01(c), the “Subject Contracts”);
 
(e) All documents or other tangible materials embodying technology or
intellectual property rights owned by or licensed to Intellamed or the Division,
as applicable, wherever located, including, without limitation all software
programs and related documentation for software;
 
(f) All Intellectual Property Rights (as defined in Section 4.20(a)) owned by or
licensed to Intellamed or the Division, as applicable, or used in, developed for
use in or necessary to the conduct and operation of the Division as now
conducted, including, without limitation, those identified in Schedule 1.01(f);
 
(g) True and complete copies of all books, records and other documents and
information relating to the Acquired Assets, including, without limitation, all
customer, prospect, dealer and distributor lists, sales literature, inventory
records, purchase orders and invoices, sales orders and sales order log books,
customer information, commission records, correspondence, product data, material
safety data sheets, price lists, product demonstrations, quotes and bids and all
product catalogs and brochures;
 
(h) All permits, licenses and other governmental approvals held by Intellamed or
the Division, as applicable, to the extent they are assignable (collectively,
the “Assignable Permits”);
 
(i) All interest in those telephone numbers listed in Schedule 1.01(i),
including the general telephone number currently being used for the Houston,
Texas office of the Division; and
 
(j) Goodwill of the Division (including all goodwill associated with and
symbolized by any other trademark or service mark, trade name or corporate name
used in the conduct and operation of the Division as the Division is now being
conducted), all related tangibles and intangibles and all rights to continue to
use the Acquired Assets in the conduct of a going business.
 
The parties hereto expressly agree that UHS is not assuming any of the
liabilities, obligations or undertakings relating to the Acquired Assets, except
as provided in Section 1.03.
 
Section 1.02 Excluded Assets. Intellamed shall not sell, transfer or assign to
UHS, and UHS shall not purchase or acquire the assets set forth in Schedule
1.02, any cash, commercial paper, bank accounts or marketable securities of the
Division, the receivables earned but not billed and the accounts receivable on
the books of Intellamed on the Closing Date and any insurance policy maintained
by Intellamed or the Division, as applicable (hereinafter, all such assets shall
be referred to collectively as the “Excluded Assets”).
 
Section 1.03 Assumed Liabilities. At the Closing and on the terms and subject to
the conditions set forth in this Agreement, UHS agrees to assume only the
following liabilities of Intellamed (collectively, the
 

--------------------------------------------------------------------------------

EXECUTION COPY


“Assumed Liabilities”) and shall not assume or have any responsibility with
respect to any other liability of Intellamed not included within the definition
of the Assumed Liabilities: all obligations and liabilities arising after the
Closing (or later date on which assignments are received pursuant to
Section 1.05 below) under (a) all Subject Contracts that Intellamed or the
Division, as applicable, assigns to UHS and that UHS assumes (including the
performance of services relating to unearned revenue under the customer
contracts and of future obligations under leases for vehicles used in the
operation of the Division), (b) all Assignable Permits assigned to UHS, in each
case other than any liability arising out of or relating to a breach that
occurred prior to the Closing (or later date on which assignments are received
pursuant to Section 1.05 below) and (c) earned but unused vacation of certain
employees of Intellamed as set forth in Schedule 1.03 (which shall be updated as
of the Closing Date).
 
Section 1.04 Retained Liabilities. UHS shall not assume, and nothing contained
in this Agreement shall be construed as an assumption by UHS of, any
liabilities, obligations or undertakings of Intellamed of any nature whatsoever,
whether accrued, absolute, fixed or contingent, known or unknown, due or to
become due, unliquidated or otherwise, including, without limitation, any
liabilities, obligations or undertakings under any of its Employee Plans or
payroll or employment practices, other than the Assumed Liabilities.
 
Section 1.05 Unobtained Consents. In the event that any consent to assignment of
any Acquired Asset has not yet been obtained as of the Closing (each such Asset,
a “Restricted Asset”), then:
 
(a) at the Closing, Intellamed shall assign or transfer such Restricted Asset or
any interest arising thereunder or resulting therefrom to UHS to the extent that
such assignment or transfer would neither constitute a breach thereof nor
adversely affect the material rights of UHS thereunder;
 
(b) Intellamed shall continue to use its best efforts and cooperate with UHS to
obtain all such consents as soon as practicable following Closing; and
 
(c) if and when the applicable consent(s) is subsequently obtained, this
Agreement or any other document or instrument delivered at the Closing shall
thereafter constitute an assignment or transfer of such Restricted Asset and all
interests arising thereunder or resulting therefrom in their entirety.
 
ARTICLE II
 
PURCHASE PRICE
 
Section 2.01  Amount. The aggregate consideration for the Acquired Assets shall
be (a) a purchase price (the “Purchase Price”) equal to the sum of (i) the Base
Purchase Price, which shall be $16,500,000, less the following items referred to
collectively in Section 2.01(a) as the “Subtractions”): (A) the
 

--------------------------------------------------------------------------------

EXECUTION COPY


accounts receivable of the Division that have been earned but not collected as
of the Closing Date, (B) the unearned deferred revenue collected by Intellamed
from customers of the Division as of the Closing Date, (C) $98,000 (relating to
the initial valuation of Supplies and Parts), (D)  earned but unused vacation of
certain employees of Intellamed as set forth in Schedule 1.03 (which shall be
updated as of the Closing Date) and (E) an amount equal to 1.36 times the amount
(if any) by which (x) the annualized revenue from the contracts identified in
Schedule 1.01(d) as updated at Closing is less than (y) $10,200,000 (the
“Contract Revenue Deficiency”) as of the Closing Date, plus (ii) an amount equal
to (A) Intellamed’s book value for new Supplies and Parts as of the Closing Date
and (B) 33% of the new replacement cost for the harvested Supplies and Parts on
hand on the Closing Date and (iii) the Earn-Out Purchase Price as more
particularly described in Section 2.02 and (b) the assumption by UHS of the
Assumed Liabilities. The respective amounts of the Subtractions shall be
estimated and agreed to by Intellamed and UHS at Closing (collectively, the
“Estimated Subtractions”). Within 45 days after the Closing Date, Intellamed and
UHS shall agree on the definitive respective amounts of the Subtractions
(collectively, the “Definitive Subtractions”). Within 45 days after the Closing
Date, Intellamed shall remit payment to UHS by company check for the amount by
which the Definitive Subtractions exceed the Estimated Subtractions (if any) and
UHS shall remit payment to Intellamed by company check for the amount by which
the Estimated Subtractions exceed the Definitive Subtractions (if any). In
addition, at Closing, UHS shall pay to Intellamed.
 
Section 2.02  Earn-Out Purchase Price.
 
(a) The Earn-Out Purchase Price shall be equal to the amount by which the
“Earn-Out Revenue” exceeds the “Target Earn-Out Revenue” during the 12 full
consecutive months following the Closing Date (the “First Earn-Out Period”) and
during the 12 full consecutive months following the first anniversary of the
Closing (the “Second Earn-Out Period”).
 
(b) The Earn-Out Revenue shall be defined as the gross revenues of UHS during
the First Earn-Out Period or the Second Earn-Out Period, as applicable, from:
(i) a written list of customers (including, without limitation, names and
relevant contact and other information) of the Division that Intellamed shall
provide to UHS at Closing (the “Customer List”); and (ii) any additional
customers obtained under the Joint Promotion Agreement to be entered into by
Intellamed and UHS at Closing (as more particularly described in Section
7.01(f)) and which Intellamed and UHS agree to include in the Earn-Out Revenue.
Intellamed shall be permitted to approach all potential customers, other than
(A) current customers of UHS for which UHS is providing onsite biomedical,
imaging or asset management services or (B) customers with which UHS is
conducting, and can illustrate, active discussions for the provision of
biomedical or imaging program services.
 
(c) The Target Earn-Out Revenue for (i) the First Earn-Out Period shall equal
$15,646,000 and (ii) the Second Earn-Out Period shall equal $17,211,000. The
Target Earn-Out Revenue for the First Earn-Out Period and for the Second
Earn-Out Period shall be reduced by the amount of the Contract Revenue
Deficiency for the First Earn-Out Period and for the Second Earn-Out Period,
respectively.
 

--------------------------------------------------------------------------------

EXECUTION COPY


(d) UHS shall provide to Intellamed a detailed accounting of the revenue from
each customer and the Earn-Out Revenue during the First Earn-Out Period and the
Second Earn-Out Period, respectively, accompanied by a certification from the
Chief Financial Officer of UHS as to the accuracy of the calculations in such
accounting, not later than 30 days after the end of each such period. Intellamed
shall have the right, at its sole expense, to review the books of UHS to verify
the foregoing accounting.
 
(e) To the extent that the Earn-Out Purchase Price exceeds $5,000,000 (the
“Excess”) and in the event that the Amended and Restated Credit Agreement dated
as of May 26, 2005 among UHS and General Electric Capital Corporation as agent
for the lenders and the other lenders party thereto remains in full force and
effect, then UHS shall obtain the consent of General Electric Capital
Corporation before paying any of the Excess to Intellamed.
 
Section 2.03  Advance of Purchase Price. UHS shall make advances of the Purchase
Price to Intellamed (each, an “Advance” and collectively the “Advances”) in
accordance with the following terms and conditions:
 
(a) UHS shall make an Advance to Intellamed of $500,000 upon the execution and
delivery of this Agreement by UHS and Intellamed.
 
(b) UHS shall make an Advance to Intellamed of $500,000 on March 1, 2007 and
April 1, 2007 provided that as of the date of such Advance (i) the conditions to
UHS’ obligation to close the transactions contemplated hereby in Section
7.01(a) are satisfied, (ii) Intellamed shall not have breached any of its
covenants and agreements hereunder, (iii) the conditions to UHS’ obligation to
close the transactions contemplated hereby in Section 7.01(d) are satisfied,
(iv) UHS shall have received the consent of General Electric Capital Corporation
as agent for the lenders and the other lenders party thereto with respect to the
Amended and Restated Credit Agreement dated as of May 26, 2005, and
(iv) Intellamed shall have delivered to UHS a certificate of its Chief Executive
Officer to the effect that each of the conditions to an Advance set forth in
Section 2.03(b)(i) through (iii) are satisfied in all respects.
 
(c) Intellamed shall execute and deliver a promissory note in the form
substantially as forth in Exhibit A (the “Note”) upon the execution and delivery
of this Agreement by UHS and Intellamed.
 
Section 2.04  Time and Manner of Payments. UHS shall make the Advances on or
prior to the Closing Date and shall pay the Base Purchase Price on the Closing
Date by wire transfer to Intellamed’s account at such bank as Intellamed has
indicated to UHS no less than three (3) business days prior to the Closing.
Subject to Section 2.02(e) hereof, UHS shall pay the Earn-Out Purchase Price by
wire transfer to Intellamed’s account at such bank as Intellamed has indicated
to UHS not less than three (3) business days prior to the date on which such
payment actually is made: (a) for the First Earn-Out Period, within 30 days
following the end of the First Earn-Out Period and (b) for the Second Earn-Out
Period, within 30 days following the end of the Second Earn-Out Period.
 
Section 2.05  Dispute Resolution. In the event of any dispute between Intellamed
and UHS concerning (a) the Definitive Subtractions or (b) the Earn-Out Revenue,
Intellamed and UHS shall refer such dispute to an accounting firm that
Intellamed and UHS shall mutually agree upon (the “Accountant”), which shall be
instructed to resolve such disputes within 60 days of the referral, acting as an
expert and not as an arbitrator. Intellamed and UHS shall make available to the
 

--------------------------------------------------------------------------------

EXECUTION COPY


Accountant at reasonable times and upon reasonable notice at any time during the
pendency of any such dispute the documents, materials and the books and records
used in determining the Definitive Subtractions or the Earn-Out Revenue, as
applicable. Intellamed and UHS shall have the right to meet jointly with the
Accountant during this period and to present their respective positions. The
resolution of disputes by the Accountant and its determination of the Definitive
Subtractions or the Earn-Out Revenue, as applicable, shall (i) be set forth in
writing, (ii) be conclusive and binding upon Intellamed and UHS and (iii) become
final and binding upon the date of such resolution.
 
Section 2.06  Allocation of Purchase Price. Within 90 days after the Closing,
UHS shall, subject to Intellamed’s consent (which shall not be unreasonably
withheld), prepare a written and good faith allocation of the Purchase Price
among the Acquired Assets, taking into account any appraisals which may be
obtained by UHS (copies of which shall be provided to Intellamed), the
applicable Treasury Regulations and the fair market value of such items. Such
written allocation shall then be attached to this Agreement as Exhibit B.
Intellamed shall provide information that may be required by UHS for the purpose
of preparing Returns (as defined in Section 4.13) with respect to this
transaction and shall execute and file such Returns as are requested by UHS. UHS
and Intellamed agree to make consistent use of the allocation, fair market value
and useful lives specified on Exhibit B for all purposes, including, without
limitation, Tax (as defined in Section 4.13) and financial accounting purposes.
 
ARTICLE III
 
CLOSING
 
Section 3.01  Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall occur on either April 1, 2007 or May 1, 2007 at
10:00 a.m., Minneapolis, Minnesota time, and shall take place at 7700 France
Avenue South, Suite 275, Edina, MN 55435, or on such other date and time and at
such other place as is mutually agreeable to UHS and Intellamed. The date on
which the Closing occurs is referred to herein as the “Closing Date” and the
Closing shall be deemed effective as of 12:01 a.m., Minneapolis, Minnesota time,
on the Closing Date.
 
Section 3.02  General Procedure; Deliveries. At the Closing, each party shall
deliver to the party entitled to receipt thereof the documents required to be
delivered pursuant to this Agreement and such other documents, instruments and
materials (or complete and accurate copies thereof, where appropriate) as may be
reasonably required in order to effectuate the intent and provisions of this
Agreement, and all such documents, instruments and materials shall be
satisfactory in form and substance to counsel for the receiving party. The
conveyance, transfer, assignment and delivery of the Acquired Assets
 

--------------------------------------------------------------------------------

EXECUTION COPY


shall be effected by the execution and delivery of a bill of sale in
substantially the form attached hereto as Exhibit C (the “Bill of Sale”), an
assignment and assumption agreement in substantially the form attached hereto as
Exhibit D (the “Assignment and Assumption Agreement”), and such other
instruments of conveyance, transfer, assignment and delivery (including
assignments of all customer and vendor contracts) as UHS shall reasonably
request to cause Intellamed to transfer, convey, assign and deliver the Acquired
Assets to UHS and as Intellamed shall reasonably request to evidence UHS’s
assumption of the Assumed Liabilities.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF INTELLAMED
 
Intellamed and all of Intellamed’s subsidiaries as set forth in Schedule 4.06
hereby jointly represent and warrant to UHS that, except as set forth in the
Disclosure Schedule delivered by Intellamed to UHS on the date hereof
(collectively, the “Disclosure Schedule”) (which Disclosure Schedule sets forth
the exceptions to the representations and warranties contained in this Article
IV under captions referencing the specific Sections to which such exceptions
apply):
 
Section 4.01  Incorporation and Corporate Power. Except as set forth in Schedule
4.01, Intellamed is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Texas and has the corporate power
and authority and all authorizations, licenses, permits and certifications
necessary for the conduct and operation of the Division as the Division is now
being conducted and to own, lease and operate the Acquired Assets. The copies of
Intellamed’s Articles of Incorporation and Bylaws which have been furnished by
Intellamed to UHS prior to the date hereof reflect all amendments made thereto
and are correct and complete as of the date hereof. Intellamed is qualified to
do business as a foreign corporation in each of Kansas and Tennessee.
 
Section 4.02  No Breach. Except as set forth in Schedule 4.02, the execution,
delivery and performance of this Agreement by Intellamed and the consummation by
Intellamed of the transactions contemplated hereby do not conflict with or
result in any breach of any of the provisions of, constitute a default under,
result in a violation of, result in the creation of a right of termination or
acceleration or any lien, security interest, charge or encumbrance, or require
any authorization, consent, approval, exemption or other action by or notice to
any court or other governmental body, under the provisions of the Articles of
Incorporation or Bylaws of Intellamed, any indenture, mortgage, lease, loan
agreement or other agreement or instrument by which Intellamed or the Division,
as applicable, or the Acquired Assets are bound or affected or any law, statute,
rule or regulation or order, judgment or decree to which Intellamed or the
Assets are subject.
 
Section 4.03  Governmental Authorities; Consents. Except as set forth in
Schedule 4.03, (a) neither Intellamed nor the Division, as applicable, is
required to submit any notice, report or other filing with any governmental
authority in connection with the execution or delivery of this Agreement or the
consummation of the transactions contemplated hereby and (b) no consent,
approval or authorization of any
 

--------------------------------------------------------------------------------

EXECUTION COPY


governmental or regulatory authority or any other party or person is required to
be obtained by either Intellamed or the Division, as applicable, in connection
with the execution, delivery and performance of this Agreement or the
transactions contemplated hereby. Each of Intellamed and the Division, as
applicable, has obtained or at Closing shall have obtained all consents,
approvals or authorizations disclosed in Schedule 4.03 pursuant to the preceding
sentence.
 
Section 4.04  Execution, Delivery; Valid and Binding Agreement. The execution,
delivery and performance of this Agreement by Intellamed and the consummation of
the transactions contemplated hereby and thereby have been duly and validly
authorized by the Board of Directors of Intellamed, and no other proceedings on
the part of Intellamed are necessary to authorize the execution, delivery and
performance of this Agreement. This Agreement has been duly executed and
delivered by Intellamed and constitutes the valid and binding obligation of
Intellamed, enforceable in accordance with its terms, except that (a) such
enforcement may be subject to any bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other laws, now or hereafter in effect,
relating to or limiting creditors’ rights generally and (b) the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.
 
Section 4.05  Financial Statements. Intellamed has furnished UHS with a copy of
the statement of sales and direct costs of sales of the service division of
Intellamed for the 10-month period ended October 31, 2006 (collectively, the
“Financial Statements”). The Financial Statements (a) are based upon the
information contained in the books and records of Intellamed, (b) fairly present
the sales and direct costs of sales of the service division of Intellamed for
the periods referred to therein and (c) were prepared in conformity with
accounting principles generally accepted in the United States of America.
 
Section 4.06  No Subsidiaries. Except as set forth in Schedule 4.06, Intellamed
does not own any stock, partnership interest, joint venture interest or any
other security issued by any other corporation, organization or entity.
 
Section 4.07  Absence of Undisclosed Liabilities. To the knowledge of
Intellamed, with respect to the Acquired Assets or the conduct and operation of
the Division, Intellamed has no liabilities, obligations or undertakings
(whether accrued, absolute, contingent, unliquidated or otherwise, whether due
or to become due, whether known or unknown, and regardless of when asserted)
being assumed by UHS hereunder or by operation of law other than the Assumed
Liabilities.
 
Section 4.08  No Material Adverse Changes. Since October 31, 2006, there has
been no event, occurrence or development with respect to the conduct and
operation of the Division or the Acquired Assets that, taken together with other
events, occurrences and developments with respect to the conduct and operation
of the Division or the Acquired Assets, has had, or would reasonably be expected
to have, a Material Adverse Effect. As used in the Agreement, the term “Material
Adverse Effect” shall mean any effect that is (a) materially adverse to the
condition (financial or otherwise), performance, (solely with respect to this
Section 4.08, to the knowledge of Intellamed) prospects or operations of the
Division or the Acquired Assets or (b) would impair the ability of Intellamed to
perform its obligations under this Agreement or otherwise threaten or impede the
consummation of the transactions contemplated hereby.
 

--------------------------------------------------------------------------------

EXECUTION COPY


Section 4.09  Absence of Certain Developments. Except as set forth in Schedule
4.09, since October 31, 2006, with respect to the conduct and operation of the
Division, neither the Division nor Intellamed, as applicable, has:
 
(a) mortgaged, pledged or subjected to any lien, charge or any other
encumbrance, any of the Acquired Assets;
 
(b) sold, assigned or transferred (including, without limitation, transfers to
any employees, affiliates or shareholder) any tangible assets, or canceled any
debts or claims, in each case, except in the ordinary course of business;
 
(c) sold, assigned or transferred (including, without limitation, transfers to
any employees, affiliates or shareholder) any patents, trademarks, trade names,
copyrights, trade secrets or other intangible assets;
 
(d) disclosed, to any person other than UHS and authorized representatives of
UHS or Intellamed, any proprietary or confidential information, other than
pursuant to a confidentiality agreement prohibiting the use or further
disclosure of such information, which agreement is set forth in Schedule 4.09
and is in full force and effect on the date hereof;
 
(e) waived any rights of material value or suffered any extraordinary losses or
adverse changes in collection loss experience, whether or not in the ordinary
course of business or consistent with past practice;
 
(f) taken any other action or entered into or modified or terminated any other
transaction or agreement other than in the ordinary course of business and in
accordance with past custom and practice, or entered into any transaction with
any employee, officer, director, affiliate or shareholder, other than employment
arrangements otherwise disclosed in this Agreement and the Disclosure Schedule
hereto, or the transactions contemplated by this Agreement;
 
(g) increased the compensation and employee benefits of officers or employees
thereof or paid any bonus thereto;
 
(h) suffered any material theft, damage, destruction or loss of or to any
property or properties owned or used by it, whether or not covered by insurance;
 

--------------------------------------------------------------------------------

EXECUTION COPY


(i) made any change in accounting principles or practices from those utilized in
the preparation of the Financial Statements;
 
(j) made any change in employment terms for any of the directors, officers and
employees outside the ordinary course of business or adopted, modified or
terminated any Employee Plan;
 
(k) delayed or postponed the payment of accounts payable and other liabilities
outside of the ordinary course of business; or
 
(l) agreed to do any of the foregoing.
 
Section 4.10  Inventory. The Supplies and Parts are (a) of quality and quantity
usable in the ordinary course of business; (b) not obsolete or damaged; and (c)
in good working condition.
 
Section 4.11  Gross Accounts Receivable. Intellamed’s gross accounts receivable
outstanding on the Closing Date shall be valid receivables subject to no valid
counterclaims, defenses or offsets except routine customer complaints or
warranty demands of an immaterial nature.
 
Section 4.12  Properties; Assets.
 
(a) Intellamed does not own any real property. The real property demised by the
leases (collectively, the “Leases”) described in Schedule 4.12 constitutes all
of the real property used or occupied by Intellamed (the “Real Property”). The
Real Property has access, sufficient for the conduct and operation of Intellamed
as the Division is now being conducted, to public roads and to all utilities,
including electricity, sanitary and storm sewer, potable water, natural gas and
other utilities, used in the conduct and operation of the Division at that
location.
 
(b) The Leases are in full force and effect and Intellamed or the Division, as
applicable, holds a valid and existing leasehold interest under the Leases for
the respective terms set forth therein. Intellamed has delivered to UHS true and
complete copies of the Leases, and the Leases have not been modified in any
respect, except to the extent that such modifications are disclosed by the
copies delivered to UHS. Neither Intellamed nor the Division, as applicable, is
in default, and no circumstances exist which, if unremedied, would, either with
or without notice or the passage of time or both, result in such default under
the Leases; nor, to the knowledge of Intellamed or the Division, as applicable,
is any other party to the Leases in default.
 
(c) Except as set forth in Schedule 4.12, Intellamed or the Division, as
applicable, has good and marketable title to the Acquired Assets which it owns,
free and clear of all liens and encumbrances. At the Closing, Intellamed or the
Division, as applicable, shall deliver the Acquired Assets to UHS free and clear
of all liens and encumbrances.
 

--------------------------------------------------------------------------------

EXECUTION COPY


(d) Schedule 1.01(a) hereto sets forth a description of all Acquired Assets
which constitute equipment, machinery, computers, work stations, test equipment,
furniture and fixtures, owned by Intellamed or the Division, as applicable.
Schedule 1.01(b), as amended at Closing, shall set forth a description of all
Acquired Assets which constitute the Supplies and Parts. Except as set forth in
Schedule 4.12, the Acquired Assets to be transferred to UHS at Closing
constitute all of the assets necessary for the conduct and operation of the
Division in the ordinary course of business as the Division is currently being
conducted. All of the Acquired Assets to be transferred at the Closing are in
good condition and repair, ordinary wear and tear excepted, and are usable
(consistent with current use) in the ordinary course of business as the Division
is currently being conducted. There are no material defects in the Acquired
Assets or other conditions relating thereto.
 
(e) Neither Intellamed nor the Division, as applicable, is in violation in any
material respect of any applicable zoning ordinance or other law, regulation or
requirement relating to the operation of any properties used, and neither
Intellamed nor the Division, as applicable, have received any notice of any such
violation, or the existence of any condemnation proceeding with respect to the
Real Property.
 
(f) Neither Intellamed nor the Division, as applicable, have any knowledge of
improvements made or contemplated to be made by any public or private authority,
the costs of which are to be assessed as special taxes or charges against any of
the Real Property, which special taxes or charges could be transferred to the
lessee under any of the Leases, and there are no present assessments.
 
(g) Intellamed, the Division and the Real Property are in material compliance
with all applicable environmental laws, rules and regulations. To the knowledge
of Intellamed or the Division, as applicable, no dangerous, toxic or hazardous
pollutant, contaminant, chemical or similar material or substance has been
generated, treated, manufactured, buried, stored or released on, under or about
any part of the Real Property.
 
Section 4.13  Tax Matters. Intellamed warrants that Intellamed has: (a) timely
filed (or has had timely filed on its behalf) all returns, declarations,
reports, estimates, information returns, schedules and statements (collectively,
the “Returns”) required to be filed or sent by it in respect of any Taxes or
required to be filed or sent by it by any taxing authority having jurisdiction;
(b) timely and properly paid (or has had paid on its behalf) all Taxes shown to
be due and payable on such Returns; (c) established on its balance sheet as of
December 31, 2006, in accordance with the accounting basis used by Intellamed
for income tax purposes, reserves that, to the knowledge of Intellamed, are
adequate for the payment of any Taxes not yet due and payable by Intellamed;
and (d) complied in all material respects with all applicable laws, rules and
regulations relating to the withholding of Taxes and the payment thereof. All
Returns filed by or on behalf of Intellamed are correct and complete. Intellamed
has not requested any extension of time within which to file any Return, which
Return has not since been filed. No deficiency for any Taxes has been proposed,
asserted or assessed against Intellamed that has not been resolved and paid in
full. There are no liens for Taxes upon the Division or the Acquired Assets. For
purposes of this Agreement, the term “Tax” or “Taxes” means all taxes, charges,
fees, levies, or other assessments of any kind.
 

--------------------------------------------------------------------------------

EXECUTION COPY


Section 4.14  Contracts and Commitments.
 
(a) Schedule 4.14 lists the following contracts, commitments and/or binding
understandings, whether oral or written, to which Intellamed or the Division, as
applicable, is a party and which are currently in effect, and which relate to
the conduct and operation of the Division or the Acquired Assets:
 

 
(i)
all employment, consulting or severance agreements, all Employee Plans and all
union or collective bargaining agreements;

 

 
(ii)
all distributor, dealer, manufacturer’s representative, finder’s or broker’s
agreements, sales agency or advertising agency contracts;

 

 
(iii)
all contracts terminable by the other party thereto upon a change of control of
Intellamed or the Division, as applicable, or upon the failure of Intellamed or
the Division, as applicable, to satisfy financial or performance criteria
specified in such contract as provided therein;

 

 
(iv)
all leases of real or personal property (to the extent not otherwise disclosed
in Schedule 4.12);

 

 
(v)
all contracts between or among Intellamed or the Division, as applicable, any
director, officer or employee thereof or any member of his or her family or any
entity affiliated with any such person relating in any way to the Division in
excess of $1,000 or that is otherwise material;

 

 
(vi)
all contracts relating to the performance and payment of any surety bond or
letter of credit required to be maintained by Intellamed or the Division, as
applicable;

 

 
(vii)
all confidentiality or nondisclosure agreements;

 

 
(viii)
all agreements or indentures relating to the borrowing of money or to
mortgaging, pledging or otherwise placing a lien on any of the Acquired Assets;

 

 
(ix)
any guaranty of any obligation for borrowed money or otherwise;

 

 
(x)
all contracts or group of related contracts with the same party for the purchase
of products or services under which the undelivered balance of such products or
services is in excess of $5,000;

 

 
(xi)
all contracts or group of related contracts with the same party for the sale of
products or services under which the undelivered balance of such products or
services has a sales price in excess of $1,000;

 

 
(xii)
all agreements for the sale of any capital asset;


--------------------------------------------------------------------------------

EXECUTION COPY
 

 
(xiii)
all franchise agreements;

 

 
(xiv)
any contract or commitment for capital expenditures in excess of $5,000;

 

 
(xv)
all contracts which prohibit Intellamed or the Division, as applicable, from
freely engaging in business anywhere in the United States;

 

 
(xvi)
all license agreements or agreements providing for the payment or receipt of
royalties, finder’s fees or other compensation by Intellamed or the Division, as
applicable, in connection with the Intellectual Property Rights listed in
Schedule 4.20;

 

 
(xvii)
all agreements, whether oral or written, providing for the payment or receipt of
royalties, commissions, finder’s fees or other compensation by Intellamed or the
Division, as applicable;

 

 
(xviii)
all Subject Contracts; and

 

 
(xix)
any other agreement of Intellamed or the Division, as applicable, not entered
into in the ordinary course of business or that is otherwise material to the
Acquired Assets, the Division, or the financial condition or results of
operation of Intellamed or the Division, as applicable, or the sales and direct
costs of sales of the service division of Intellamed.

 
(b) Each of Intellamed or the Division, as applicable, has performed all
obligations required to be performed by it in connection with the contracts or
commitments required to be disclosed in Schedule 4.14 and is not in receipt of
any claim of default under any contract or commitment required to be disclosed
under such caption. Neither Intellamed nor the Division, as applicable, has any
knowledge of any breach or anticipated breach by any other party to any contract
or commitment required to be disclosed under such caption.
 
(c) Prior to the date of this Agreement, UHS has been supplied with a true and
correct copy of each written contract or commitment, and a written description
of each oral contract or commitment, referred to in Schedule 4.14, together with
all amendments, waivers or other changes thereto.
 
(d) Except as set forth in Schedule 4.14, all of the interest of Intellamed or
the Division, as applicable, in and benefits under all licenses, leases,
contracts and agreements are assignable in accordance with Sections 1.01(c) and
1.01(d) hereof.
 
Section 4.15  Litigation. There are no actions, suits, proceedings, orders or
investigations pending or, to the knowledge of Intellamed or the Division, as
applicable, threatened against Intellamed or the Division, as applicable, at law
or in equity or before or by any federal, state or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign with respect to the Acquired Assets or the Division.
 
Section 4.16  No Brokers or Finders. Except as set forth in Schedule 4.16, there
are no claims for brokerage commissions, finders’ fees, investment advisory fees
or similar compensation in connection with the transactions contemplated by this
Agreement, based on any arrangement,
 

--------------------------------------------------------------------------------

EXECUTION COPY
 
understanding, commitment or agreement made by or on behalf of Intellamed or the
Division, as applicable, obligating Intellamed or the Division, as applicable,
or UHS to pay such claim.
 
Section 4.17  Employees.
 
(a) Each of Intellamed and the Division, as applicable, has complied in all
material respects with all laws relating to the employment of labor, including
provisions thereof relating to wages, hours, equal opportunity, collective
bargaining, nondiscrimination and the payment of social security and other
Taxes. To the knowledge of Intellamed or the Division, as applicable, no officer
or manager of the Division has any present intention to terminate his or her
employment, or is a party to any confidentiality, non-competition, proprietary
rights or other such agreement between such employee and any party besides such
entity that would be material to the performance of such employee’s employment
duties, or the ability of Intellamed or the Division to conduct the business of
such entity. No labor strike, work stoppage, slowdown, or other material labor
dispute has occurred, and none is underway or, to the knowledge of Intellamed or
the Division, as applicable, threatened. There is no workman’s compensation
liability, experience or matter outside the ordinary course of business. There
is no employment-related charge, complaint, grievance, investigation, inquiry or
obligation of any kind, pending or threatened in any forum, relating to an
alleged violation or breach by Intellamed or the Division, as applicable, or any
officer or director thereof, of any law, regulation or contract; and no employee
or agent of the Division has committed any act or omission giving rise to
material liability for any such violation or breach. No employee, officer or
manager of the Division is excluded, suspended or otherwise ineligible to
participate in any federal or state health care program or in any state or
federal procurement/non-procurement program; has received notice that the
government proposes to exclude or debar such employee, officer or manager from
participation in any federal or state health care program or
procurement/non-procurement program; or is the subject of or otherwise part of
any ongoing federal or state health care investigation.
 
(b) Schedule 4.17(b) lists all employees of the Division who hold a temporary
work authorization, including but not limited to H-1B, L-1, F-1 or J-1 visas or
work authorizations (collectively, the “Work Permits”), setting forth the name
of each employee, the type of Work Permit and the length of time remaining on
such Work Permit. With respect to each Work Permit, all of the information that
Intellamed provided to the Department of Labor, the Immigration and
Naturalization Service or the Department of Homeland Security (collectively, the
“Department”) in the application for such Work Permit was, to Intellamed’s
knowledge, true and complete at the time of filing and is, to Intellamed’s
knowledge, true and complete as of the date hereof. Intellamed received the
appropriate notice of approval from the Department with respect to each such
Work Permit. Intellamed has not received any notice from the Department or any
other governmental authority that any Work Permit has been revoked. There is no
action pending or threatened in writing to revoke or adversely modify the terms
of any of the Work Permits. Except as set forth in Schedule 4.17(b), the
Division has no current employee who is (i) a non-immigrant employee whose
status would terminate or otherwise be affected by the business transaction
consummated under this Agreement, or (ii) an alien who is authorized to
 

--------------------------------------------------------------------------------

EXECUTION COPY


work in the United States on a non-immigrant status. For each employee of the
Division hired after November 6, 1986, Intellamed has retained an Immigration
and Naturalization Service Form I-9, completed in accordance with the applicable
rules and regulations.
 
Section 4.18  Insurance. Schedule 4.18 lists and details each insurance policy
maintained by Intellamed or the Division, as applicable, with respect to the
Acquired Assets and the conduct and operation of the Division and sets forth the
date of expiration of each such insurance policy. All such insurance policies
are, and until the Closing Date shall be, in full force and effect.
 
Section 4.19  Compliance with Laws; Permits. Each of Intellamed and the
Division, as applicable, has complied in all material respects with all
applicable laws and regulations of foreign, federal, state and local governments
and all agencies thereof which affect the Division, the Acquired Assets or any
leased properties of Intellamed or the Division, as applicable, and to which
Intellamed or the Division, as applicable, may be subject (including, without
limitation, any state or federal acts, including rules and regulations
thereunder, regulating or otherwise affecting, equal employment opportunity,
employee health and safety or the environment); and no claims have been filed by
any such governments or agencies against Intellamed or the Division, as
applicable, alleging such a violation of any such law or regulation which have
not been resolved to the satisfaction of such governments or agencies. Neither
Intellamed nor the Division, as applicable, is relying on any exemption from or
deferral or qualification of any such applicable law, regulation or other
requirement that would not be available to UHS after it acquires the Acquired
Assets. Except as set forth in Schedule 4.19, Intellamed or the Division, as
applicable, holds all of the permits, licenses, certificates and other
authorizations of foreign, federal, state and local governmental agencies
required for the conduct and operation of the Division. Neither Intellamed nor
the Division, as applicable, has made or agreed to make gifts of money, other
property or similar benefits (other than incidental gifts of articles of nominal
value) to any actual or potential customer, supplier, governmental employee or
any other person in a position to assist or hinder Intellamed or the Division,
as applicable, in connection with any actual or proposed transaction.
 
Section 4.20 Intellectual Property Rights; Software.
 
(a) “Intellectual Property Rights” means (i) all inventions (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents, patent applications, and patent disclosures, together
with all reissuances, continuations, continuations-in-part, revisions,
extensions, and reexaminations thereto, (ii) all trademarks, service marks,
trade dress, logos, slogans, trade names, corporate names, Internet domain
names, and rights in telephone numbers, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (iii) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (iv) all mask
works and all applications, registrations, and renewals in connection therewith,
(v) all trade secrets and
 

--------------------------------------------------------------------------------

EXECUTION COPY


confidential business information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (vi) all computer software (including source code, executable
code, data, databases, and related documentation), (vii) all advertising and
promotional materials, (viii) all other proprietary rights, and (ix) all copies
and tangible embodiments thereof (in whatever form of medium) (collectively,
“Intellectual Property Rights”). Schedule 4.20 lists all Intellectual Property
Rights that are held by Intellamed or the Division, as applicable, in the
conduct and operation of the Division.
 
(b) Neither Intellamed nor the Division, as applicable, has received any notice
of any infringement, misappropriation or violation by Intellamed or the
Division, as applicable, of any Intellectual Property Rights of any third
parties and neither Intellamed nor the Division, as applicable, has infringed,
misappropriated or otherwise violated any such Intellectual Property Rights; and
with respect to the S2 software which constitutes an Acquired Asset, no
infringement, illicit copying, misappropriation or violation has occurred or
shall occur with respect to the conduct and operation of the Division as the
Division is now being conducted or solely as a result of the transaction
contemplated by this Agreement.
 
(c) Intellamed and the Division, as applicable, own or license under valid
license agreements all of the software required for the conduct and operation of
the Division as the Division is now being conducted or planned to be conducted
and these license agreements are listed on Schedule 4.20.
 
(d) Intellamed and the Division, as applicable, have taken all reasonable and
necessary actions to maintain and protect all Intellectual Property Rights held
by Intellamed or the Division, as applicable, in the conduct and operation of
the Division and shall continue to maintain and protect all such Intellectual
Property Rights prior to Closing so as not to adversely affect the validity or
enforceability thereof. To the knowledge of Intellamed and the Division, as
applicable, the owners of any Intellectual Property Rights licensed to
Intellamed or the Division, as applicable, have taken all necessary and
desirable actions to maintain and protect the Intellectual Property Rights
covered by such license.
 
(e) Intellamed and the Division, as applicable, have complied with and are
presently in compliance with all foreign, federal, state, local, governmental
(including, but not limited to, the Federal Trade Commission and State Attorneys
General), administrative or regulatory laws, regulations, guidelines and rules
applicable to any Intellectual Property Rights and shall take all steps
necessary to ensure such compliance until Closing, the violation of which would
have a Material Adverse Effect.
 
Section 4.21  Customers and Suppliers. Schedule 4.21 lists all the customers and
all the suppliers of Intellamed or the Division, as applicable, with respect to
the conduct and operation of the Division for the each of the first 10 months of
2006 and the year 2005 and sets forth opposite the name of each such customer
the revenues with respect to Intellamed or the Division, as applicable, and as
specified therein, attributable to such customer for each such year. Since
December 31, 2006, no customer or supplier listed in Schedule 4.21 has indicated
that it shall stop or decrease the rate of business
 

--------------------------------------------------------------------------------

EXECUTION COPY


done with Intellamed or the Division, as applicable. The services provided to
the customers of Intellamed or the Division, as applicable, are consistent with
their respective contracts and satisfy the performance expectations of the
customers thereunder, respectively.
 
Section 4.22 Employee Benefits.
 
(a) All employee benefit plans (as defined in Section 3(3) of Employee
Retirement Income Security Act of 1974, as amended (collectively, “ERISA”)) and
all material benefit programs or practices providing for bonuses, incentive
compensation, vacation pay, insurance, restricted stock, stock options, employee
discounts or passes, company cars, tuition reimbursement or any other perquisite
or benefit (including, without limitation, any fringe benefit under Section 132
of the Internal Revenue Code of 1986, as amended (collectively, the “Code”)) to
present or former employees, officers or independent contractors of Intellamed,
that are not employee benefit plans within the meaning of Section 3(3) of ERISA,
in each case, maintained or contributed to by Intellamed and applicable to
employees of Intellamed as well as all related trusts, insurance contracts, or
funds (collectively, “Employee Plans”) have been maintained, funded and
administered in all material respects in compliance with the documents and
instruments governing the Employee Plans, and comply in form and operation in
all material respects with the applicable requirements of the Code, ERISA, and
other applicable law. All premiums, contributions or other payments due for all
periods ending before the Closing Date have been paid (or, with respect to those
not yet due, shall have been paid on or before the applicable due date) with
respect to each Employee Plan within the time periods prescribed by applicable
law.
 
(b) Each Employee Plan (and its related trust) that is intended to meet the
qualification requirements of Code Section 401(a) (hereinafter a “Pension Plan”)
has received a determination letter, or an opinion letter upon which the Pension
Plan is entitled to rely, from the Internal Revenue Service that such Employee
Plan satisfies such qualification requirements and nothing has occurred since
the date of such determination or opinion letter that could adversely affect the
qualified status of such Employee Plan.
 
(c) Except as set forth in Schedule 4.22, Intellamed has no individuals (i)
receiving continuation coverage pursuant to Part 6 of Subtitle B of Title I of
ERISA and Code Section 4980B or applicable state law (collectively, “COBRA”)
under any group health plan maintained by Intellamed; (ii) to whom COBRA
continuation coverage has been offered but not yet elected; or (iii) to whom
COBRA continuation coverage shall be offered in connection with the transactions
contemplated by this Agreement but with respect to whom the deadline for
providing notice for such coverage has not yet passed.
 
(d) Neither Intellamed nor any ERISA Affiliate maintains or contributes to or
has ever maintained or contributed to a “defined benefit plan” within the
meaning of Section 3(35) of ERISA or a “multiemployer plan” within the meaning
of Section 3(37) of ERISA. For purposes of this Agreement, “ERISA Affiliate”
means, with respect to any entity, trade or business, any other entity, trade or
business that is a member of a group described in Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b)(1) of ERISA that includes the first entity,
trade or business, or that is a member of the same “controlled group” as the
first entity, trade or business pursuant to Section 4001(a)(14) of ERISA.
 

--------------------------------------------------------------------------------

EXECUTION COPY


Section 4.23  Government Contracts.  With respect to any Government Contracts,
there is no (a) civil fraud or criminal acts or bribery, or any other violation
of law by Intellamed or any of its directors, officers, or employees, (b)
pending criminal investigation by any Government Entity, (c) any misstatement or
omission by Intellamed under any Government Contracts, (d) request by a
Government Entity for a contract price adjustment based on a claimed
disallowance by any Governmental Entity or a claim of defective pricing, (e)
dispute between Intellamed and a Governmental Entity which has resulted in a
government contracting officer’s adverse final decision or (f) termination by a
Governmental Entity for default by Intellamed of any Government Contract, or (g)
claim or request for equitable adjustment by Intellamed against a Governmental
Entity. There is or has been no termination for default or convenience, cure
notice, or show cause notice issued by the United States Government or by any
prime contractor or subcontractor, in writing, with respect to performance by
Intellamed as a subcontractor of any portion of the obligation of a Government
Contract which, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect on Intellamed. Intellamed has complied with
all material terms and conditions of its Government Contracts. Neither
Intellamed nor any of Intellamed’s directors, officers, or employees is or has
been debarred or suspended from participation in the award of contracts with any
Governmental Entity or has been declared nonresponsible in the last five (5)
years. “Government Contracts” means any prime contract, subcontract, teaming
agreement or arrangement, joint venture, basic ordering agreement, blanket
purchase agreement, letter agreement, purchase order, delivery order, task
order, grant, cooperative agreement, bid, change order or other commitment or
funding vehicle between Intellamed and (i) a Governmental Entity, (ii) any prime
contractor to a Governmental Entity or (iii) any subcontractor with respect to
any contract described in the foregoing clause (i) or (ii). “Governmental
Entity” means any federal, state, local, foreign, international or multinational
entity or authority exercising executive, legislative, judicial, regulatory,
administrative or taxing functions of or pertaining to government.
 
Section 4.24  Computer and Technology Security. Intellamed has taken all
reasonable steps to safeguard the information technology systems utilized in the
operation of the business of Intellamed, including the Division, including the
implementation of procedures designed to ensure that such information technology
systems are free from any disabling codes or instructions, time, copy protection
device, clock, counter or other limiting design or routing and any “back door,”
“time bomb,” “Trojan horse,” “worm,” “drop dead device,” “virus,” or other
software routines or hardware components that in each case permit unauthorized
disablement or unauthorized erasure of data or other software by a third party,
and to date there have been no successful unauthorized intrusions or breaches of
the security of the information technology systems.
 
Section 4.25  Certain Business Relationships with the Division. Except as set
forth in Schedule 4.25, none of the shareholders of Intellamed and all of
Intellamed’s subsidiaries as set forth in Schedule 4.06, nor the directors,
officers, employees and shareholders of Intellamed, and the Division’s officers
and employees has been involved in any business arrangement or relationship with
the Division within the past 12 months, and none of the shareholders of
Intellamed and all of Intellamed’s subsidiaries as set forth in Schedule 4.06,
nor the directors, officers, employees and shareholders of Intellamed and the
Division’s officers and
 

--------------------------------------------------------------------------------

EXECUTION COPY


employees own any asset, tangible or intangible, that is used in the conduct and
operation of the Division.
 
Section 4.26  Data Privacy.
 
(a) The collection, use, transfer, import, export, storage, disposal, and
disclosure by Intellamed and the Division, as applicable, of personal
information or other information relating to persons protected by law has not
violated and, if performed after Closing in substantially the same manner as
performed immediately prior to Closing, shall not violate any applicable local,
state, federal or foreign law relating to data collection, use, privacy, or
protection (including, without limitation, any requirement arising under any
constitution, state, code, treaty, decree, rule, ordinance or regulation)
(collectively, the “Data Laws”). Each of Intellamed and the Division, as
applicable, has complied with, and is presently in compliance with, its privacy
policies, which policies comply with all Data Laws. The transactions
contemplated by this Agreement shall not result in the violation of any Data
Laws, or the privacy policies of Intellamed or the Division, as applicable.
 
(b) Without limiting the generality of the foregoing, each of Intellamed and the
Division, as applicable, is in material compliance with the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”).
 
(c) There is no complaint, audit, proceeding, investigation, or claim against
or, to the knowledge of Intellamed and the directors and officers (and employees
with responsibility for data privacy matters) of Intellamed, threatened against,
by any governmental authority, or by any party respecting the collection, use,
transfer, import, export, storage, disposal, and disclosure of personal
information by any party in connection with Intellamed or the Division, as
applicable, or the business thereof. There have been no security breaches
compromising the confidentiality or integrity of personal information.
 
Section 4.27  Disclosure. The representations and warranties contained in this
Article IV are true and correct in all material respects and, taken together
with the Disclosure Schedule, do not omit any material fact necessary to make
the statements contained therein, in light of the circumstances under which they
were made, not misleading. There is no material fact known to Intellamed or the
Division, as applicable, which has not been disclosed to UHS pursuant to this
Agreement and the Disclosure Schedule.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES OF UHS
 
UHS hereby represents and warrants to Intellamed that:
 
Section 5.01  Incorporation and Corporate Power. UHS is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite corporate power and authority to enter into this
Agreement and perform its obligations hereunder.
 
Section 5.02  Execution, Delivery; Valid and Binding Agreement. The execution,
delivery and performance of this Agreement by UHS and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
requisite corporate action, and no other
 

--------------------------------------------------------------------------------

EXECUTION COPY
 
corporate proceedings on its part are necessary to authorize the execution,
delivery or performance of this Agreement. This Agreement has been duly executed
and delivered by UHS and constitutes the valid and binding obligation of UHS,
enforceable in accordance with its terms, except that (a) such enforcement may
be subject to any bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other laws, now or hereafter in effect, relating to or limiting
creditors’ rights generally and (b) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.
 
Section 5.03  No Breach.Except for the Amended and Restated Credit Agreement
dated as of May 26, 2005 among UHS and General Electric Capital Corporation as
agent for the lenders and the other lenders party thereto, the execution,
delivery and performance of this Agreement by UHS and the consummation by UHS of
the transactions contemplated hereby do not conflict with or result in any
breach of any of the provisions of, constitute a default under, result in a
violation of, result in the creation of a right of termination or acceleration
or any lien, security interest, charge or encumbrance upon any assets of UHS, or
require any authorization, consent, approval, exemption or other action by or
notice to any court or other governmental body, under the provisions of the
Certificate of Incorporation or Bylaws of UHS or any indenture, mortgage, lease,
loan agreement or other agreement or instrument by which UHS is bound or
affected, or any law, statute, rule or regulation or order, judgment or decree
to which UHS is subject.
 
Section 5.04  Governmental Authorities; Consents. Except as set forth in
Schedule 4.03, UHS is not required to submit any notice, report or other filing
with any governmental authority in connection with the execution or delivery by
it of this Agreement or the consummation of the transactions contemplated
hereby. No consent, approval or authorization of any governmental or regulatory
authority or any other party or person is required to be obtained by UHS in
connection with its execution, delivery and performance of this Agreement or the
transactions contemplated hereby.
 
Section 5.05  No Brokers or Finders. There are no claims for brokerage
commissions, finders’ fees, investment advisory fees or similar compensation in
connection with the transactions contemplated by this Agreement, based on any
arrangement, understanding, commitment or agreement made by or on behalf of UHS,
obligating UHS or Intellamed or the Division, as applicable, to pay such claim.
 
Section 5.06  Investment. UHS: (a) understands that the Note has not been, and
shall not be, registered under the Securities Act of 1933, as amended
(collectively, the “Securities Act”), or under any state securities laws, and is
being offered and sold in reliance upon federal and state exemptions for a
transaction not involving any public offering, (b) is acquiring the Note solely
for its own account for investment purposes, and not with a view to the
distribution thereof, (c) has received certain information concerning Intellamed
and has had the opportunity obtain additional information as desired in order to
evaluate the merits and risks inherent in holding the Note, (d) is able to bear
the economic risk and lack of liquidity inherent in holding the Note, and (e) is
an “accredited investor” as defined in Regulation D promulgated under the
Securities Act.
 
Section 5.07  Funds. UHS has access to adequate funds to consummate the
transactions contemplated herein.
 

--------------------------------------------------------------------------------

EXECUTION COPY
 
 
Section 5.08  No Litigation. There are no actions, suits, proceedings, orders or
investigations pending or, to the knowledge of UHS, threatened against UHS at
law or in equity or before or by any federal, state or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign which could reasonably be expected to adversely affect UHS’s ability to
consummate the transactions contemplated by this Agreement or adversely affect
the validity or enforceability of this Agreement.
 
ARTICLE VI
 
COVENANTS AND AGREEMENTS
 
Section 6.01  Pre-Closing Covenants
 
(a) Each of the parties shall use its best efforts to take all actions and to do
all things necessary, proper, or advisable in order to consummate and make
effective the transactions contemplated by this Agreement.
 
(b) Intellamed shall give (and shall cause the Division to give) any notices to
third parties, and Intellamed shall use its best efforts (and shall cause the
Division to use its best efforts) to obtain any third party consents that UHS
may request in connection with the matters referred to in Section 4.03. Each of
the parties shall (and Intellamed shall cause the Division to) give any notices
to, make any filings with, and use its best efforts to obtain any
authorizations, consents, and approvals, of governments and governmental
agencies in connection with the matters referred to in Section 4.03 and
Section 5.04. UHS shall cooperate with and assist Intellamed in obtaining those
consents referred to in Section 4.03.
 
(c) Intellamed shall not cause or permit the Division to engage in any practice,
take any action, or enter into any transaction outside the ordinary course of
business. Intellamed shall not engage in any practice, take any action, or enter
into any transaction of the sort described in Section 4.09.
 

--------------------------------------------------------------------------------

EXECUTION COPY


(d) Intellamed shall cause the Division to keep its business and properties
substantially intact, including its present operations, physical facilities,
working conditions, and relationships with lessors, licensors, suppliers,
customers, and employees. Intellamed and UHS shall cooperate to jointly visit
key customers to advise them of the transactions contemplated hereby and to
introduce them to the officers, managers, employees and agents of UHS.
 
(e) Intellamed shall permit (and shall cause the Division to permit)
representatives of UHS to have full access during Intellamed’s regular business
hours, and in a manner so as not to interfere with the normal business
operations of the Division, to all premises, properties, personnel, books,
records (including Tax records), contracts, and documents of or pertaining to
the Division.
 
(f) Each party shall give prompt written notice to the other party of any
material adverse development causing a breach of any of its own representations
and warranties in Articles IV and V herein. No disclosure by any party pursuant
to this Section 6.01(f), however, shall be deemed to amend or supplement the
Disclosure Schedule or to prevent or cure any misrepresentation, breach of
warranty, or breach of covenant.
 
(g) Intellamed shall not (and shall not cause or permit the Division to) (i)
solicit, initiate, or encourage the submission of any proposal or offer from any
third party relating to the substantial portion of the assets of the Division or
(ii) participate in any discussions or negotiations regarding, furnish any
information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any third party to do or seek any of the
foregoing. Intellamed shall notify UHS within 48 hours if any third party makes
any proposal, offer, inquiry, or contact with respect to any of the foregoing.
 
(h) Prior to the Closing, Intellamed shall take such actions are necessary to
deliver the Acquired Assets free and clear of all liens and encumbrances thereon
including, without limitation, obtaining UCC-3 termination statements for all
financing statements encumbering the Acquired Assets.
 
(i) If required by UHS in its sole discretion, Intellamed and UHS shall obtain
the audited financial statements of Intellamed which satisfy the requirements of
Item 9.01 of Regulation S-K in connection with the current report on Form 8-K
under Item 2.01 of Regulation S-K that UHS shall file with respect to the
completion of the transactions contemplated hereby. UHS shall pay all costs of
such audit.
 
(j) Intellamed shall furnish UHS with a copy of the Intellamed income statement
for the year ended December 31, 2006, which (i) shall be based upon the
information contained in the books and records of Intellamed, (ii) shall fairly
present the pre-tax earnings of Intellamed for the year ended December 31, 2006
and (iii) was prepared in accordance with generally accepted accounting
principles consistently applied.
 
(k) Intellamed shall provide documentation reasonably satisfactory to UHS
confirming that the Government Contracts are in compliance with 13 CFR 125.6.
 
Section 6.02  Use of Name of the ICMS Division. For purposes of effecting the
transition of the Division from Intellamed to UHS, UHS shall have the right to
use all of the trade names, trademarks and logos or other Intellectual Property
Rights owned by Intellamed or the Division,
 

--------------------------------------------------------------------------------

EXECUTION COPY
 
as applicable, and currently used in the conduct and operation of the Division.
No royalty or other fees shall be payable by UHS to Intellamed for the right to
use such Intellectual Property Rights.
 
Section 6.03  Taxes. Intellamed shall pay all applicable transfer and sales
taxes associated with the sale of the Acquired Assets to UHS.
 
Section 6.04  Waiver of Compliance with Bulk Sales Laws. UHS hereby waives any
requirement that Intellamed comply with the bulk sales laws in any jurisdiction
in connection with the transactions contemplated by this Agreement, and in
exchange therefor, Intellamed agrees to pay, honor and discharge when due any
claims (other than the Assumed Liabilities) asserted against UHS by reason of
such noncompliance.
 
Section 6.05  Post-Closing Covenants. The parties agree as follows with respect
to the period following the Closing:
 
(a) In case at any time after the Closing any further actions are necessary or
desirable to carry out the purposes of this Agreement, each of the parties shall
take such further actions (including the execution and delivery of such further
instruments and documents) as the other party may request, all at the sole cost
and expense of the requesting party (unless the requesting party is entitled to
indemnification therefor as provided herein). Intellamed acknowledges and agrees
that from and after the Closing, UHS shall be entitled to possession of all
documents, books, records (excluding Tax and accounting records, but including
all records relating to the customers and employees of Intellamed), agreements,
and financial data or any sort relating to the Division.
 
(b) Intellamed shall not take any action that is designed or intended to have
the effect of discouraging any lessor, licensor, customer, supplier, or other
business associate of the Division from maintaining the same business
relationships with UHS and the Division after the Closing as it maintained with
the Division prior to the Closing. Intellamed shall refer all customer inquiries
relating to the Division to UHS from and after the Closing.
 
(c) Intellamed shall treat as confidential and hold as such any information
concerning the business and affairs of the Division and of UHS (collectively,
the “UHS Confidential Information”), refrain from using any of the Confidential
Information except in connection with this Agreement and solely for the purpose
of preparing and filing of Intellamed’s Tax returns and compliance with
financial reporting requirements, and deliver promptly to UHS or destroy, at the
request and option of UHS, all tangible embodiments (and all copies) of the UHS
Confidential Information that are in its possession. In the event that
Intellamed is requested or required (by oral question or request for information
or documents in any legal proceeding, interrogatory, subpoena, civil
investigative demand, or similar process) to disclose any UHS Confidential
Information, Intellamed shall notify UHS promptly of the request or requirement
so
 

--------------------------------------------------------------------------------

EXECUTION COPY


that UHS may seek an appropriate protective order or waive compliance with the
provisions hereof. If, in the absence of a protective order or the receipt of a
waiver hereunder, Intellamed is, on the advice of counsel, compelled to disclose
any UHS Confidential Information to any tribunal or else stand liable for
contempt, Intellamed may disclose the UHS Confidential Information to the
tribunal; provided, however, that Intellamed shall use its best efforts to
obtain, at the request of UHS, an order or other assurance that confidential
treatment shall be accorded to such portion of the UHS Confidential Information
required to be disclosed as UHS shall designate.
 
(d) UHS acknowledges that during the course of its investigations it will have
access to confidential information of Intellamed other than information relating
to or concerning in any way the Division. UHS shall treat as confidential and
hold any information relating to or concerning the business and affairs of
Intellamed that do not relate to or concern in any way the Division (the
“Intellamed Confidential Information”), refrain from using any of the Intellamed
Confidential Information except in connection with this Agreement, and deliver
promptly to Intellamed or destroy, at the request and option of Intellamed, all
tangible embodiments (and all copies) of the Intellamed Confidential Information
that are in UHS’s possession. In the event that UHS is requested or required (by
oral question or request for information or documents in any legal proceeding,
interrogatory, subpoena, civil investigative demand, or similar process) to
disclose any Intellamed Confidential Information, UHS shall notify Intellamed
promptly of the request or requirement so that Intellamed may seek an
appropriate protective order or waive compliance with the provisions hereof. If,
in the absence of a protective order or the receipt of a waiver hereunder, UHS
is, on the advice of counsel, compelled to disclose any Intellamed Confidential
Information to any tribunal or else stand liable for contempt, UHS may disclose
the Intellamed Confidential Information to the tribunal; provided, however, that
UHS shall use its best efforts to obtain, at the written request of Intellamed,
an order or other assurance that confidential treatment shall be accorded to
such portion of the Intellamed Confidential Information required to be disclosed
as Intellamed shall designate in writing. The obligations under this subsection
shall not apply to Intellamed Confidential Information that, as of the date
hereof, was in the public domain or its or becomes generally available in the
public domain other than pursuant to a breach by UHS of the obligations under
this subsection.
 
(e) UHS shall permit representatives of Intellamed to have access, at reasonable
times during regular business hours and in a manner so as not to interfere with
the regular business operations of UHS, to the books and records of the Division
after the Closing Date for a Tax or accounting purpose.
 
Section 6.06  Employees; Employee Benefits. Subject to the limitations set forth
in Section 9.13 of this Agreement (that is, no party other than a party hereto
shall have any rights as a third party beneficiary of this Agreement):
 
(a) As of or prior to the Closing, but subject to the consummation of the
transactions contemplated by this Agreement and subject to normal drug testing
and other screening utilized by UHS in connection with its ordinary hiring
practices, UHS shall make a determination as to whether to offer full-time
employment to each of the individuals who is actively employed by Intellamed in
direct connection with the Division (and those inactive
 

--------------------------------------------------------------------------------

EXECUTION COPY


employees of Intellamed in direct connection with the Division who as of the
Closing Date were not actively employed due to vacation, sick leave and other
authorized leaves of absence), on the Closing Date and identified in Schedule
6.06 (each, an “Offer Employee”).  Such offers shall be made in accordance with
the following provisions:  (i) the date on which the employment by UHS of each
Offer Employee who accepts such offer of employment shall become effective (the
“Effective Date of Employment”) shall be the first business day after the
Closing Date on which each such Offer Employee reports to work with UHS for
active duty (each such Offer Employee who becomes so employed by UHS hereinafter
being referred to as a “Hired Employee” from and after the Effective Date of
Employment), and (ii) the initial salary and base wage compensation payable to
each Hired Employee as of the Effective Date of Employment shall be not less
than the amount set forth in Schedule 6.06 for such Hired Employee.  Each Hired
Employee shall enter into a Noncompetition Agreement with UHS that is provided
by UHS. On and after the Closing, until at least the first anniversary of the
Closing, UHS shall provide the Hired Employees with salary and benefit plans,
programs and arrangements comparable in the aggregate to those currently
provided by UHS to its own similarly situated employees.
 
(b) On the Closing Date, Intellamed shall provide written notice to all of the
Offer Employees who UHS has determined to hire indicating that their employment
by Intellamed shall terminate at the close of business on the Closing Date.
 
(c) UHS shall not adopt, contribute to, have any liability with respect to, or
in any other manner accept or continue responsibility or liability for the
administration or funding of any Employee Plans. There shall be no spin-off of
either liabilities or assets from any Employee Plans to any plan covering
employees on and after Closing. After the Closing Date, Intellamed shall
maintain a group health plan for at least the maximum period that
post-employment continuation coverage must be available to any and all “M&A
qualified beneficiaries” (as that term is defined under COBRA regulations or
similar applicable state law) with respect to the sale of assets.  UHS shall not
be a successor employer under such COBRA regulations or similar applicable state
law.
 
(d) Any Hired Employee who becomes a participant in any employee benefit plan of
UHS or any of its affiliates shall be given credit under such plan for the last
continuous period of service with Intellamed prior to the Closing for purposes
of determining eligibility to participate and vesting in benefits but for no
other purpose (including, without limiting the generality of the foregoing, the
accrual of benefits).
 
(e) UHS shall be responsible and assume all liability for all notices or
payments due to any Hired Employees, and all notices, payments, fines or
assessments due to any governmental authority, under any applicable law with
respect to the employment, discharge or layoff of employees by UHS after the
Closing, including but not limited to, the WARN Act and any rules or regulations
as have been issued in connection with the foregoing.
 
(f) UHS agrees that, upon the Closing, each Hired Employee shall be eligible to
participate in a group health plan (as defined in Section 5000(b)(1) of the
Code) subject to the terms and conditions thereof; provided, however, such
obligation of UHS is contingent on Intellamed furnishing sufficient information
in sufficiently usable form to enable UHS to reasonably administer its plan.
 

--------------------------------------------------------------------------------

EXECUTION COPY


(g) Intellamed and UHS shall provide each other with such documents, employee
data and other information as may be reasonably required to carry out the
provisions of this Section 6.06.
 
Section 6.07  Government Contracts. With respect to the period between the date
hereof and the Closing, Intellamed agrees that Intellamed shall:
 
(a) terminate the Subcontract Agreement between Intellamed and Sustainment
Technologies, Inc. (“STI”)dated October 1, 2006 (the “Sustainment Subcontract”);
and
 
(b) amend those subcontracts with STI and VW International, Inc. (“VWI”) set
forth and in the manner described in Schedule 6.07 hereto to make clear that the
contracting relationship between Intellamed as subcontractor and STI and VWI as
prime contractors in each instance so that (i) Intellamed only is responsible
for billing the prime contractor for services provided by Intellamed and the
amount of each subcontract shall be amended to reflect such change,
(ii) Intellamed is not required to pay a percentage sharing pursuant to the
Sustainment Subcontract and (iii) Intellamed shall receive payment from the
applicable prime contractor in each instance.  
 
Section 6.08  Noncompetition. For a period of five (5) years from and after the
Closing Date, Intellamed shall not engage directly or indirectly in any business
that the Division conducts as of the Closing Date in any geographic area in
which the Division conducts that business as of the Closing Date; provided,
however, that no owner of less than one percent (1%) of the outstanding stock of
any publicly traded corporation shall be deemed to engage solely by reason
thereof in its business. If the final judgment of a court of competent
jurisdiction declares that any term or provision of this Section 6.08 is invalid
or unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.
 
Section 6.09  Account Collection. After Closing, UHS will promptly remit to
Intellamed any collections received by UHS on accounts receivable of the
Division belonging to Intellamed. For six months after Closing (or such earlier
date by which all Intellamed accounts receivable as of the Closing Date have
been collected), UHS shall provide to Intellamed a monthly report (within 15
days after the close of each month) of collections from customers (by customer)
who were customers of Intellamed as of the Closing Date. All payments received
by UHS after Closing from customers who were customers as of the Closing Date
shall be allocated first to outstanding accounts receivable of Intellamed,
unless the customer specifically identifies payment to a UHS post-Closing
invoice.
 

--------------------------------------------------------------------------------

EXECUTION COPY


After Closing, UHS agrees to use commercially reasonable efforts to assist
Intellamed in collecting its outstanding accounts receivables.
 
ARTICLE VII
 
CONDITIONS TO OBLIGATION TO CLOSE
 
Section 7.01  UHS. The obligation of UHS to consummate the transactions to be
performed by it in connection with the Closing is subject to satisfaction of the
following conditions:
 
(a) The representations and warranties set forth in Article IV shall be true and
correct in all material respects at and as of the Closing Date, except to the
extent that such representations and warranties are qualified by the term
“material,” or contain the term “Material Adverse Effect,” in which case such
representations and warranties (as so written, including the term “material”)
shall be true and correct in all respects at and as of the Closing Date;
 
(b) Intellamed shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” or contain the term
“Material Adverse Effect” in which case Intellamed shall have performed and
complied with all of such covenants (as so written, including the term
“material”) in all respects through the Closing;
 
(c) Intellamed and the Division shall have procured all of the third party
consents specified in Section 6.01(b);
 
(d) No action, suit, or proceedings shall be pending or threatened before (or
that could come before) any court or quasi-judicial or administrative agency of
any federal, state, local, or foreign jurisdiction wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent
consummation of any of the transactions contemplated by this Agreement,
(ii) cause any of the transactions contemplated by this Agreement to be
rescinded following consummation, or (iii) adversely affect the right of UHS to
own the Acquired Assets and to operate the Division;
 
(e) Intellamed shall have delivered to UHS a certificate to the effect that each
of the conditions specified above in Section 7.01(a)-(d) is satisfied in all
respects;
 
(f) Intellamed and UHS shall have entered into a Joint Promotion Agreement and a
Transition Services Agreement as set forth in Exhibit E and Exhibit F in the
form substantially attached hereto, respectively, and the same shall be in full
force and effect;
 
(g) Each of (i) David Hickson and (ii) Kenny Loveless and E. Bernard Bartoszek,
on one hand, and UHS on the other hand, shall have entered into Noncompetition
Agreements in form and substance as set forth in Exhibit G and Exhibit H in the
form substantially attached hereto, respectively, and the same shall be in full
force and effect;
 
(h) Intellamed shall have delivered to UHS a certificate of the secretary or an
assistant secretary of Intellamed, dated the Closing Date, in form and substance
reasonably
 

--------------------------------------------------------------------------------

EXECUTION COPY


satisfactory to UHS, as to: (i) the Articles of Incorporation of Intellamed
since the date hereof; (ii) the Bylaws of Intellamed; (iii) the resolutions of
the board of directors of Intellamed authorizing the execution, delivery, and
performance of this Agreement and the transactions contemplated hereby; and
(iv) incumbency and signatures of the officers of Intellamed executing this
Agreement or any other agreement contemplated by this Agreement;
 
(i) Intellamed shall have delivered to UHS the Customer List;
 
(j) Henry Remschel and UHS shall have entered into an Employment Letter
Agreement and a Noncompetition Agreement in form and substance as set forth in
Exhibit I and Exhibit J in the form substantially attached hereto, respectively;
and
 
(k) James Stracener and UHS shall have entered into an Employment Letter
Agreement and a Noncompetition Agreement as set forth in Exhibit K and Exhibit L
in the form substantially attached hereto, respectively.
 
UHS may waive any condition specified in this Section 7.01 if it executes a
writing so stating at or prior to the Closing.
 
Section 7.02  Intellamed.  Intellamed’s obligation to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:
 
(a) The representations and warranties set forth in Article V shall be true and
correct in all material respects at and as of the Closing Date, except to the
extent that such representations and warranties are qualified by the term
“material,” or contain the term “Material Adverse Effect” in which case such
representations and warranties (as so written, including the term “material”)
shall be true and correct in all respects at and as of the Closing Date;
 
(b) UHS shall have performed and complied with all of its covenants hereunder in
all material respects through the Closing, except to the extent that such
covenants are qualified by the term “material,” or contain the term “Material
Adverse Effect,” in which case UHS shall have performed and complied with all of
such covenants (as so written, including the term “material”) in all respects
through the Closing;
 
(c) No action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction wherein an unfavorable injunction, judgment, order,
decree, ruling, or charge would (i) prevent consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);
 
(d) UHS shall have delivered to Intellamed a certificate to the effect that each
of the conditions in Section 7.02(a)-(c) is satisfied in all respects;
 
(e) Intellamed and UHS shall have entered into a Joint Promotion Agreement and a
Transition Services Agreement in form and substance as set forth in Exhibit E
and Exhibit F in the form substantially attached hereto, respectively, and the
same shall be in full force and effect;
 

--------------------------------------------------------------------------------

EXECUTION COPY


(f) Each of (i) David Hickson and (ii) Kenny Loveless and E. Bernard Bartoszek,
on one hand, and UHS on the other hand, shall have entered into Noncompetition
Agreements in form and substance as set forth in Exhibit G and Exhibit H in the
form substantially attached hereto, respectively, and the same shall be in full
force and effect;
 
(g) Henry Remschel and UHS shall have entered into an Employment Letter
Agreement and a Noncompetition Agreement in form and substance as set forth in
Exhibit I and Exhibit J in the form substantially attached hereto, respectively;
and
 
(h) James Stracener and UHS shall have entered into an Employment Letter
Agreement and a Noncompetition Agreement as set forth in Exhibit K and Exhibit L
in the form substantially attached hereto, respectively.
 
Intellamed may waive any condition specified in Section 7.02 if it executes a
writing so stating at or prior to the Closing.
 
ARTICLE VIII
 
SURVIVAL; INDEMNIFICATION
 
Section 8.01  Survival of Representations and Warranties. Notwithstanding any
investigation made by or on behalf of any of the parties hereto or the results
of any such investigation and notwithstanding the participation of such party in
the Closing, the representations and warranties contained in this Agreement,
except for the representations and warranties contained in Section 4.13 and in
Section 4.23, shall survive the Closing for the greater of the following
periods: (a) two (2) years from the Closing Date, or (b) with respect to any
specific representation or warranty under which UHS shall have made a claim for
indemnification hereunder prior to the second anniversary of the Closing Date
and as to which such claim has not been completely and finally resolved prior to
the second anniversary of the Closing Date, such representation or warranty
shall survive for the period of time beyond the second anniversary of the
Closing Date sufficient to resolve, completely and finally, the claim relating
to such representation or warranty. The representations and warranties contained
in Section 4.13 shall survive the Closing for a period of six (6) months after
all applicable statutes of limitations with respect to any claims governing the
respective matters set forth therein have expired. The representations and
warranties in Section 4.23 shall survive the Closing for a period of six (6)
years or, if longer, the applicable statute of limitations under the False
Claims Act.
 
Section 8.02  Indemnification by Intellamed.
 
(a) Intellamed agrees to indemnify UHS with respect to, and hold UHS harmless
from, any loss, liability or expense (including, but not limited to, reasonable
legal fees) (collectively, “Losses”) and Tax (including interest and penalties)
which UHS may directly or indirectly incur or suffer by reason of, or which
results, arises out of or is based upon (i) any breach of the representations or
warranties of Intellamed or the Division, as applicable, contained in this
Agreement or in any Exhibits, any portion of the Disclosure Schedule,
certificates or other documents delivered or to be delivered by or on behalf of
Intellamed or the Division, as applicable, pursuant to the terms of this
Agreement (collectively, the “Intellamed Related
 

--------------------------------------------------------------------------------

EXECUTION COPY


Documents”), (ii) any breach of, or failure to perform, any agreement of either
Intellamed or the Division, as applicable, contained in this Agreement or the
Intellamed Related Documents, (iii) any liability relating to or arising out of
the conduct of the Division prior to the Closing Date which is not specifically
assumed by UHS pursuant to this Agreement, and (iv) the amount of accounts
receivable outstanding as of the Closing Date that have been earned but not
collected by Intellamed. Except with respect to breaches of the representations
and warranties contained in Section 4.13 and in Section 4.23, no claim shall be
made for indemnification pursuant to this Section 8.02(a) unless written notice
of such claim is given by UHS pursuant to Section 8.02(c) on or prior to the
second anniversary of the Closing Date.
 
(b) Indemnification by UHS. UHS agrees to indemnify Intellamed with respect to,
and hold Intellamed harmless from, any Losses which Intellamed may directly or
indirectly incur or suffer by reason of, or which results, arises out of or is
based upon (i) any breach of the representations or warranties of UHS contained
in this Agreement or in any Exhibits, any portion of the Disclosure Schedule,
certificates or other documents delivered or to be delivered by or on behalf of
UHS pursuant to the terms of this Agreement (collectively, the “UHS Related
Documents” and, together with the Intellamed Related Documents, the “Related
Documents”), (ii) any breach of, or failure to perform, any agreement of UHS
contained in this Agreement or the UHS Related Documents and (iii) any Assumed
Liability on or after the Closing Date. No claim shall be made for
indemnification pursuant to this Section 8.02(b) unless written notice of such
claim is given by Intellamed pursuant to Section 8.02(c) on or prior to the
second anniversary of the Closing Date.
 
(c) Notice of Claim. If a party has a claim for indemnification under this
Section 8.02 (an “Indemnified Party”), it shall deliver to the party or parties
from whom indemnification is to be sought (the “Indemnifying Party”) one or more
written notices of Losses. Any written notice shall state in reasonable detail
the basis for such Losses to the extent then known by the Indemnified Party and
the nature of the Loss for which indemnification is sought, and, if known, the
amount of the Loss claimed. With respect to any such written notice (or any
amended notice) that relates to any other Loss for which indemnification is
claimed pursuant to this Section 8.02, if such notice (or amended notice) states
the amount of the Loss claimed and Indemnifying Party (or, in the case of
Intellamed) notifies the Indemnified Party that the Indemnifying Party does not
dispute the claim described in such notice or fails to notify the Indemnified
Party within 20 business days after delivery of such notice whether the
Indemnifying Party disputes the claim described in such notice, the Loss in the
amount specified in such notice shall be admitted by the Indemnifying Party and
the Indemnifying Party shall pay the amount of such Loss to the Indemnified
Party. If the Indemnifying Party shall have disputed the liability of the
Indemnifying Party with respect to such claim, the Indemnifying Party and the
Indemnified Party shall proceed in good faith to negotiate, for a period of 60
days, a resolution of such dispute. If a written notice does not state the
amount of the Loss claimed, such omission shall not preclude the Indemnified
Party from recovering from the Indemnifying Party the amount of the Loss with
respect to the claim described in such notice. In order to assert its right to
indemnification under this Section 8.02, an Indemnified Party shall not be
required to provide any notice except as provided in this Section 8.02(c).
 
(d) Legal Proceedings. In the case of a claim pursuant to this Section 8.02 that
relates to any claim, action, arbitration, mediation, audit, hearing,
investigation, proceeding,
 

--------------------------------------------------------------------------------

EXECUTION COPY


litigation or suit (whether civil, criminal, administrative, investigative or
informal) instituted by any third party arising out of, relating to or
constituting any matter that would give rise to a claim for indemnification
pursuant to Section 8.02(a) or Section 8.02(b), the Indemnified Party shall
promptly deliver to the Indemnifying Party written notice of the commencement of
the proceeding. Such written notice shall have attached thereto the complaint or
other papers pursuant to which the third party commenced such proceeding. The
failure to give prompt written notice shall not affect any Indemnified Party’s
right to indemnification unless such failure has materially and adversely
affected the Indemnifying Parties’ ability to defend such proceeding. The
Indemnifying Party may, at its option and expense, defend any such proceeding.
If the Indemnifying Party elects to defend the proceeding, it shall have full
control over the conduct of such proceeding, although the Indemnified Party
shall have the right to retain legal counsel at is own expense and shall have
the right to approve any settlement of any dispute giving rise to such
proceeding, provided that such approval may not be withheld unreasonably. The
Indemnified Party shall reasonably cooperate with the Indemnifying Party in such
proceeding.
 
(e) Payment. The Indemnifying Party shall pay the amount of any Loss to the
Indemnified Party within 30 days following the determination of the Indemnifying
Party’s liability for a Loss and the amount of such Loss (whether such
determination is made pursuant to the procedures set forth in this Section 8.02,
by agreement between the parties or by final adjudication).
 
(f) Sole Remedy. After the Closing, the rights set forth in this Section 8.02
shall be the parties’ sole and exclusive remedies for breach or inaccuracy of
any of the representations and warranties contained in Articles IV and V and in
the Related Documents. Notwithstanding the foregoing, nothing herein shall
prevent a party from bringing an action based upon allegations of fraud or
intentional misconduct by any other party with respect to this Agreement and the
Related Documents. In the event such action is brought, the prevailing party’s
attorneys’ fees and costs shall be paid by the nonprevailing party. With respect
to any breach of any agreement contained in this Agreement or any of the Related
Agreements (other than a breach or inaccuracy in any of the representations and
warranties referred to above), the parties shall have available to them all
remedies available under applicable law, whether in a proceeding at law or in
equity.
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01  Press Releases and Announcements. Neither party hereto shall issue
any press release (or make any other public announcement) related to this
Agreement or the transactions contemplated hereby or make any announcement to
the employees, customers or suppliers of Intellamed without the prior written
approval of the other party hereto, except that UHS may make any public
disclosure it believes in good faith is required by applicable law, in which
case UHS shall make reasonable efforts to consult with Intellamed prior to
making such disclosure.
 
Section 9.02  Expenses.  Except as otherwise expressly provided for herein,
Intellamed and UHS shall pay all of their own expenses (including their
respective attorneys’ and accountants’ fees), in connection with the negotiation
of this Agreement, the performance of their respective obligations hereunder and
the consummation of the transactions contemplated by this Agreement (whether
consummated or not).
 

--------------------------------------------------------------------------------

EXECUTION COPY
 
Section 9.03  Further Assurances. Each of Intellamed and UHS agrees that, on and
after the Closing Date, it shall take all appropriate action and execute any
documents, instruments or conveyances of any kind which may be reasonably
necessary or advisable to carry out any of the provisions hereof.
 
Section 9.04  Amendment and Waiver. This Agreement may not be amended or waived
except in a writing executed by the party against which such amendment or waiver
is sought to be enforced. No course of dealing between or among any persons
having any interest in this Agreement shall be deemed effective to modify or
amend any part of this Agreement or any rights or obligations of any person
under or by reason of this Agreement.
 
Section 9.05  Notices. All notices and other communications hereunder shall be
in writing and shall be sufficiently given if made by hand delivery, by fax, by
telecopier, by overnight delivery service or by registered or certified mail
(postage prepaid and return receipt requested) to the parties at the following
addresses (or at such other address for a party as shall be specified by it by
like notice):
 
if to UHS:
 
Universal Hospital Services, Inc.
7700 France Avenue South, Suite 275
Edina, MN 55435-5228
Attention: CEO
With copies to General Counsel
Fax: (952) 893-3237
 
if to Intellamed:
 
Intellamed, Inc.
1716 Briarcrest Drive, Suite 800
Bryan, TX 77802
Attention: CEO
Fax: (979) 260-7895


--------------------------------------------------------------------------------

EXECUTION COPY

with a copy to:
Edward T. Laborde Jr., Esq.
Winstead Sechrest & Minick P.C.
919 Milam Street, Suite 2400
Houston, TX 77002
Fax: (713) 650-2400


All such notices and other communications shall be deemed to have been duly
given as follows: when delivered by hand, if personally delivered; five business
days after being deposited in the mail, if delivered by mail, postage prepaid;
when receipt electronically acknowledged, if faxed or telecopied; and the next
business day after being delivered to an overnight delivery service.
 
Section 9.06  Assignment. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, except that neither this Agreement
nor any of the rights, interests or obligations hereunder may be assigned by
either party hereto without the prior written consent of the other party hereto.
 
Section 9.07  Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.
 
Section 9.08  Complete Agreement. This Agreement, the Exhibits and the
Disclosure Schedule hereto and the other documents referred to herein contain
the complete agreement between the parties and supersede any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related to the subject matter hereof in any way.
 
Section 9.09  Counterparts. This Agreement may be executed in one or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same instrument.
 
Section 9.10  Governing Law. The internal law, without regard to conflicts of
laws principles, of the State of Minnesota shall govern all questions concerning
the construction, validity and interpretation of this Agreement and the
performance of the obligations imposed by this Agreement.
 
Section 9.11 Knowledge. “Knowledge” means that an individual has actual
knowledge of or reasonably should have known about a particular fact or other
matter. With respect to Intellamed, any of Intellamed’s subsidiaries as set
forth in Schedule 4.06 or the Division, such individual refers to any of David
Hickson, Kenny Loveless, E. Bernard Bartoszek, Henry Remschel, James Stracener
and Keith Kuttler. With respect to UHS, such individual refers to any of Gary
Blackford, Rex Clevenger, Tim Kuck and Diana Vance-Bryan.
 
Section 9.12  Specific Performance. Each party acknowledges and agrees that the
other party would be damaged irreparably in the event any provision of this
Agreement is not performed in accordance with its specific terms or otherwise
breached, so that a party shall be entitled to injunctive relief to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement
 

--------------------------------------------------------------------------------

EXECUTION COPY
 
and the terms and provisions hereof in addition to any other remedy to which
such party may be entitled, at law or in equity. In particular, the parties
acknowledge that the business of Division is unique and recognize and affirm
that in the event Intellamed breaches this Agreement, money damages would be
inadequate and UHS would have no adequate remedy at law, so that UHS shall have
the right, in addition to any other rights and remedies existing in its favor,
to enforce its rights and the other parties’ obligations hereunder not only by
action for damages but also by action for specific performance, injunctive,
and/or other equitable relief.
 
Section 9.13  No Third Party Benefit. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than a party hereto any
rights, remedies, obligations or liabilities of any nature whatsoever.
 
[THE REST OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK.]
 

--------------------------------------------------------------------------------

EXECUTION COPY
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

  UNIVERSAL HOSPITAL SERVICES, INC.         By /s/ Tim W. Kuck     Its Senior
Vice President               INTELLAMED, INC.         By /s/ David Hickson,
President     David Hickson, President

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 


EXECUTION COPY
 
PROMISSORY NOTE
 
This Note was originally issued on February 23, 2007, and has not been
registered under the Securities Act of 1933, as amended.
 

$1,500,000
February 23, 2007



FOR VALUE RECEIVED, Intellamed, Inc., a Texas corporation (“Maker”), promises to
pay to the order of Universal Hospital Services, Inc., a Delaware corporation
(“Payee”, which term includes any subsequent holder hereof), in lawful money of
the United States of America, the principal sum of ONE MILLION FIVE HUNDRED
THOUSAND AND NO/100 DOLLARS ($1,500,000) or, if less, the aggregate unpaid
principal amount of all the Advances made by Payee pursuant to Section 2.03 of
the Asset Purchase Agreement, dated as of February 23, 2007, by and between
Maker and Payee (as the same has been or may be amended, restated or otherwise
modified from time to time, the “Agreement”). This Note is subject to the terms
and conditions of the Agreement, which are, by reference, incorporated herein
and made a part hereof. Capitalized terms used in this Note without definition
shall have the respective meanings given them in the Agreement. Upon the
occurrence of any Event of Default, this Note, at the option of the Payee, shall
bear interest until paid in full at an annual rate of ten percent (10%).
Interest shall be calculated on the basis of a year of 360 days, as the case may
be, and charged for the actual number of days elapsed. No provision of this Note
shall require the payment or permit the collection of interest in excess of the
rate permitted by applicable law.
 
I.
PAYMENTS

 

1.1
PAYMENTS DUE AND PAYABLE

 
The principal balance due under this Note shall be due and payable upon the
earlier of (a) the Closing Date; or (b) as provided in Section 5.2 below.
Interest on the unpaid principal balance of this Note, if any is due, shall be
due and payable immediately after the Closing Date.
 
II.
MANNER OF PAYMENT

 
All payments of principal and interest on this Note shall be made by wire
transfer of immediately available funds to an account designated by Payee in
writing. If any payment of principal or interest on this Note is due on a day
that is not a Business Day, such payment shall be due on the following Business
Day, and such extension of time shall be taken into account in calculating the
amount of interest payable under this Note. “Business Day” means any day other
than a Saturday, Sunday or legal holiday in the State of Minnesota. Both
principal and interest are payable in lawful money of the United States of
America in immediately available funds.
 

--------------------------------------------------------------------------------


 
III.
PREPAYMENT

 
With respect to all or any portion of the outstanding principal balance due
under this Note, Maker, without premium or penalty, may at any time and from
time to time, prepay such balance. Any partial prepayments shall be applied
first against accrued and unpaid interest and the balance to principal.
 
IV.
CANCELLATION

 
This Note and any and all outstanding principal payments due hereunder shall be
cancelled in full and Payee shall not be entitled to any further payment of
principal under this Note if the Closing does not occur on or prior to the
Closing Date due to the failure of UHS to satisfy the conditions set forth in
Section 7.02 of the Agreement. In such event, Maker shall be excused from any
obligation to repay any and all Advances made by Payee to Maker under Section
2.03 of the Agreement.
 
V.
DEFAULT

 

5.1
EVENT OF DEFAULT

 
The occurrence of any of the following events with respect to Maker shall
constitute an event of default hereunder (each, an “Event of Default”):
 
(a) If Maker fails to pay when due any payment of principal or interest on this
Note.
 
(b) If, pursuant to or within the meaning of the Untied States Bankruptcy Code
or any other federal or state law relating to insolvency or relief of debtors (a
“Bankruptcy Law”), Maker shall (i) commence a voluntary case or proceeding;
(ii) consent to the entry of an order for relief against it in an involuntary
case; (iii) consent to the appointment of a trustee, receiver, assignee,
liquidator or similar official; (iv) make an assignment for the benefit of its
creditors; or (v) admit in writing its inability to pay its debts as they become
due.
 
(c) If a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against Maker in an involuntary case,
(ii) appoints a trustee, receiver, assignee, liquidator or similar official for
Maker or substantially all of Maker’s properties, or (iii) orders the
liquidation of Maker, and in each case the order or decree is not dismissed
within 120 days.
 
(d) Delivery by the Payee to Maker of written notice alleging that any of the
conditions to an Advance set forth in Section 2.03(b) of the Agreement has not
been satisfied by the applicable deadline set forth in Section 2.03(b) of the
Agreement.
 
(e) Any representation or warranty made by the Maker under or in connection with
this Note or the Agreement shall prove to have been incorrect in any material
respect when made.
 

--------------------------------------------------------------------------------


 

5.2
REMEDIES

 
Upon the occurrence of the Event of Default hereunder (unless the Event of
Default has been cured or waived by Payee), Payee may, at its option, (a) by
written notice to Maker, declare the entire unpaid principal balance of this
Note, together with all accrued interest thereon, immediately due and payable
regardless of any prior forbearance and (b) exercise any and all rights and
remedies available to it under applicable law, including, without limitation,
the right to collect from Maker all sums due under this Note. Maker shall pay
the reasonable attorney’s fees actually incurred by Payee in connection with
Payee’s exercise of any of its rights or remedies under this Note; provided,
however, that in the case of any of the occurrence of any of events described in
paragraphs (b) or (c) above, this Note shall become automatically due and
payable, including unpaid interest accrued hereon, without notice or demand. If
this Note or any payment required to be made thereunder is not paid on the due
date (whether at original maturity or following acceleration), the holder hereof
shall have, in addition to any other rights it, he or she may have under
applicable laws, the right to set off the indebtedness evidenced by this Note
against any indebtedness of such holder to the Maker.
 
VI.
MISCELLANEOUS

 

6.1
REPRESENTATIONS AND WARRANTIES

 
The Maker warrants and represents to the Payee that (a) the execution and
delivery of this Note, and the performance by the Maker of its obligations
hereunder are within the Maker’s powers, and (b) this Note is the Maker’s legal,
valid and binding obligation, enforceable in accordance with its terms, the
making and performance of which does not and will not constitute a default under
any law, any presently existing requirement or restriction imposed by judicial,
arbitral or other governmental instrumentality or any agreement, instrument or
indenture by which the Maker is bound.
 

6.2
WAIVER

 
The rights and remedies of Payee under this Note shall be cumulative and not
alternative. No waiver by Payee of any right or remedy under this Note shall be
effective unless in a writing signed by Payee. Neither the failure nor any delay
in exercising any right, power or privilege under this Note operate as a waiver
of such right, power or privilege, and no single or partial exercise of any such
right, power or privilege by Payee shall preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (a) no claim or
right of Payee arising out of this Note can be discharged by Payee, in whole or
in part, by a waiver or renunciation of the claim or right unless in a writing
signed by Payee; (b) no waiver that may be given by Payee shall be applicable
except in the specific instance for which it is given; and (c) no notice to or
demand on Maker shall be deemed to be a waiver of any obligation of Maker or of
the right of Payee to take further action without notice or demand as provided
in this Note. Maker hereby waives presentment, demand, protest and notice of
dishonor and protest.
 

--------------------------------------------------------------------------------


 

6.3
NOTICES

 
Any notice required or permitted to be given hereunder shall be given in
accordance with Section 9.05 of the Agreement.
 

6.4
SEVERABILITY

 
If any provision in this Note is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this Note shall remain in full
force and effect. Any provision of this Note held invalid or unenforceable only
in part or degree shall remain in full force and effect to the extent not held
invalid or unenforceable.
 

6.5
GOVERNING LAW

 
This Note shall be governed by and construed under the laws of the State of
Minnesota without regard to conflicts-of-laws principles that would require the
application of any other law. The Maker hereby submits itself to the
jurisdiction of the courts of the State of Minnesota and the Federal courts of
the United States located in such state in respect of all actions arising out of
or in connection with the interpretation or enforcement of this Note, waives any
argument that venue in such forums is not convenient and agrees that any actions
initiated by the Maker shall be venued in such forums.
 

6.6
PARTIES IN INTEREST

 
This Note shall be binding in all respects upon Maker and inure to the benefit
of Payee and its successors and any permitted assigns.
 

6.7
EXPENSES OF COLLECTION

 
The Maker agrees to reimburse the holder of this Note upon demand for all
reasonable out-of-pocket expenses, including reasonable attorneys’ fees, in
connection with such holder’s enforcement of the obligations of the Maker
hereunder.
 


IN WITNESS WHEREOF, Maker has duly executed and delivered this Note on the date
first stated above.
 
INTELLAMED, INC.
 


By: /s/ David Hickson
Its President
 

--------------------------------------------------------------------------------


 
EXHIBIT B - ALLOCATION OF PURCHASE PRICE
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
EXHIBIT C
 


BILL OF SALE
 
FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, Intellamed, Inc., a Texas corporation (“Seller”), hereby
sells, assigns and transfers to Universal Hospital Services, Inc., a Delaware
corporation (“Buyer”), pursuant to the terms and conditions of that certain
Asset Purchase Agreement by and between Seller and Buyer dated as of
February ___, 2007 (the “Agreement”), all of its right, title and interest in
and to each and all of the assets set forth in Section 1.01 of the Agreement,
free and clear of all mortgages, liens, claims, charges, encumbrances, security
interests, pledges or title retention agreements or leases of any kind or
nature.
 
Notwithstanding anything to the contrary set forth or implied in the foregoing
paragraph hereof, the assets set forth in Section 1.02 and Schedule 1.02 of the
Agreement are specifically excluded from this Bill of Sale and are not being
sold to Buyer.
 
The assets set forth in Section 1.01 of the Agreement are being transferred to
Buyer without reservation or qualification, other than as may be specifically
set forth in the Agreement, and Seller agrees to defend the sale of the assets
and properties made hereby to Buyer against all persons lawfully claiming the
whole or any part thereof.
 
Seller hereby agrees to take or cause to be taken all such other actions as may
be necessary or appropriate, in Buyer’s reasonable discretion, to give effect to
the sale, transfer, conveyance and assignment of the assets set forth in Section
1.01 of the Agreement to Buyer as contemplated by this Bill of Sale.
 
The provisions of this Bill of Sale shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and any permitted
assigns; provided, however, that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Bill of Sale without the
written consent of the other party hereto.
 

--------------------------------------------------------------------------------


 


This Bill of Sale is executed in accordance with the terms and conditions of the
Agreement, and the terms of this Bill of Sale are subject to the terms and
provisions of that Agreement.
 
Dated: _________, 2007
 



 
INTELLAMED, INC.
 
By: ______________________________________________
Name: ____________________________________________
Title: _____________________________________________

 
 
2

--------------------------------------------------------------------------------


 
EXHIBIT D
 


ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS AGREEMENT, dated as of ______, 2007, between Intellamed, Inc., a Texas
corporation (“Assignor”), and Universal Hospital Services, Inc., a Delaware
corporation (“Assignee”).
 
WHEREAS, Assignor is the owner of the entire right, title and interest in, to
and under that certain contracts, leases, commitment, agreements and other
instruments (collectively, the “Assigned Agreements”) that are identified on
Exhibit A attached hereto;
 
WHEREAS, Assignor desires to assign to Assignee, and Assignee desires to receive
from Assignor, all of Assignor’s right, title and interest in, to and under the
Assigned Agreements.
 
NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth below and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
 
1.  Assignor hereby transfers, assigns and conveys to Assignee, to the extent
assignable by Assignor, Assignor’s entire right title and interest in, to and
under the Assigned Agreements.
 
2.  Assignee hereby accepts the foregoing assignment and hereby assumes and
agrees to pay, discharge and perform to the extent such Assigned Agreements are
assignable by Assignor to Assignee all of the obligations and liabilities of
Assignor under the Assigned Agreements arising after 12:01 a.m., Minneapolis,
Minnesota time, on _______, 2007.
 
IN WITNESS WHEREOF, the parties herein have executed this agreement as of the
date set forth in the first paragraph.
 



 
INTELLAMED, INC.
 
By: ______________________________________________
Name: ____________________________________________
Title: _____________________________________________
 
UNIVERSAL HOSPITAL SERVICES, INC.
 
By: ______________________________________________
Name: ____________________________________________
Title: _____________________________________________ 

 


EXHIBIT A
 

--------------------------------------------------------------------------------


 
EXHIBIT E
 


JOINT PROMOTION AGREEMENT
 
This JOINT PROMOTION AGREEMENT (this “Agreement”) dated as of _______, 2007, by
and between Universal Hospital Services, Inc., a Delaware corporation (“UHS”),
and Intellamed, Inc., a Texas corporation (“Intellamed”).
 
WHEREAS, UHS and Intellamed have entered into that Asset Purchase Agreement
dated as of February __, 2007 (the “Asset Purchase Agreement”) that provides for
the purchase by UHS of the assets of the ICMS division of Intellamed; and
 
WHEREAS, UHS currently offers, and is acquiring from Intellamed under the Asset
Purchase Agreement, biomedical and imaging services programs, which are provided
to customers under three to five year service contracts (“Programs”); and
 
WHEREAS, in connection with the transactions contemplated by the Asset Purchase
Agreement, Intellamed and UHS have agreed to enter into this Agreement.
 
NOW, THEREFORE, in consideration of the premises, the mutual agreements set
forth herein and other good and valuable consideration, the adequacy and receipt
of which are hereby acknowledged, the parties agree as follows:
 

1.
Responsibilities

 
1.1  UHS’ medical equipment maintenance and repair services specialist sales
organization (“UHS Specialists”) and members of Intellamed’s sales organization
(“Intellamed Sales People” or “Person”) will cooperate on a mutually agreed
basis to identify, promote and close the sale of Programs. Intellamed Sales
People may approach all potential customers for the sale of Programs other than
(a) current customers of UHS for whom UHS is providing Programs or on- site
asset management services, and (b) potential customers with whom UHS Specialists
are conducting, and can illustrate, active discussions for the sale of Programs.
The manager of Intellamed Sales People will provide the opportunities for the
sale of Programs identified by Intellamed Sales People to the manager of UHS
Specialists. UHS Specialists and the Intellamed Sales Person will then
cooperatively design and offer on a mutually agreed basis an appropriate Program
through UHS for the identified customer under the supervision of their
respective managers. For each Program sold, UHS will pay to Intellamed, and
Intellamed will in turn pay to the involved Intellamed Sales Person, the amount
that UHS would pay to its field salesperson had the Program been sold through
the UHS field sales organization. Gross revenue from Programs sold by UHS under
this Agreement shall be included in Earn-Out Revenue as defined in Section
2.02(a) of the Asset Purchase Agreement.
 
1.2  UHS shall use Intellamed’s AuctionMart website on an exclusive basis for
disposing of medical equipment over the world wide web on a high bid basis under
terms and conditions (including commissions paid to Intellamed on the sale of
UHS owned equipment) to be agreed upon between the parties. In addition, UHS and
Intellamed shall cooperate to identify and promote additional customers for
Intellamed’s AuctionMart website in connection with the performance of their
other responsibilities under this Agreement.
 

--------------------------------------------------------------------------------


 
1.3  UHS agrees to use Intellamed’s Med-RFP website on a nonexclusive basis as a
source to locate remanufactured or refurbished medical equipment for potential
acquisition by UHS under terms and conditions (including commissions paid to
Intellamed on the purchase of equipment by UHS) to be agreed upon between the
parties.
 

2.
Representations and Warranties

 
2.1  UHS hereby represents and warrants to Intellamed that:
 
(a)  UHS has full corporate power and authority to execute and deliver this
Agreement and to take any and all other action necessary to consummate the
transactions provided for in this Agreement.
 
(b)  The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby terms do not violate or constitute a default
under the corporate charter or bylaws of UHS, any law, order, writ, injunction
or decree of any court, governmental agency or arbitration tribunal, or the
terms of any other contract or commitment to which UHS is a party or by which it
is bound.
 
(c)  During the term of this Agreement (as defined in Section 13), UHS shall not
enter into any agreement with a third party that is inconsistent with the
provisions of this Agreement.
 
(d)  UHS shall comply with all applicable laws and regulations applicable to
UHS’s activities in furtherance of this Agreement.
 
2.2  Intellamed hereby represents and warrants to UHS that:
 
(a)  Intellamed has full corporate power and authority to execute and deliver
this Agreement and to take any and all other action necessary to consummate the
transactions provided for in this Agreement.
 
(b)  The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby do not violate or constitute a default under
the corporate charter or bylaws of Intellamed, any law, order, writ, injunction
or decree of any court, governmental agency or arbitration tribunal, or the
terms of any other contract or commitment to which Intellamed is a party or by
which it is bound.
 
(c)  During the term of this Agreement (as defined in Section 13), Intellamed
shall not enter into any agreement with a third party that is inconsistent with
the provisions of this Agreement.
 
(d)  Intellamed shall comply with all applicable laws and regulations applicable
to Intellamed’s activities in furtherance of this Agreement.
 
2

--------------------------------------------------------------------------------


 

3.
Confidentiality and Publicity

 

3.1
Confidentiality.

 
(a)  In connection with their obligations under and pursuant to this Agreement,
each of the parties may disclose to the other certain confidential and
proprietary information and material (collectively, the "Information").
 
(b)  Each recipient agrees that the Information provided to it, whether in
written, oral, encoded, graphic, magnetic, electronic or in any other tangible
or intangible form, and whether or not labeled as confidential by the discloser,
shall be received and maintained in confidence by recipient; and recipient shall
not use, disclose, reproduce or dispose of such Information in any manner except
as provided herein. Each recipient agrees to use the Information solely for the
purposes of fulfilling its obligations hereunder and agrees to restrict
disclosure of the Information solely to its employees and agents who have a need
to know such Information and to advise such persons of their obligations of
confidentiality and non-disclosure hereunder. Further, each recipient shall not
disclose the Information to third parties, including independent contractors or
consultants, without the prior express written consent of the discloser and to
advise such third parties of their obligations of confidentiality and
non-disclosure hereunder. Each recipient agrees to use reasonable means, not
less than those used to protect its own similar proprietary information, to
safeguard the Information.
 
(c)  The obligation of confidentiality set forth in this Section 3.1(c) shall
not apply with respect to any particular portion of the Information if (i) it is
in the public domain at the time of the discloser's communication thereof to
recipient; (ii) it entered the public domain through no fault of recipient or
its directors, officers, employees, agents or advisors subsequent to the time of
the discloser's communication thereof to recipient; (iii) it was in recipient's
possession, free of any obligation of confidentiality, at the time of the
discloser's communication thereof to recipient; (iv) it was communicated to
recipient free of any obligation of confidence by a third party, which third
party was free to make such disclosure without breach of any legal obligation,
subsequent to the time of the discloser's communication thereof to recipient; or
(v) disclosure is legally compelled by deposition, subpoena, or other court or
governmental action, as evidenced by written opinion of legal counsel; provided,
however, that recipient shall provide the discloser with prompt written notice
of such disclosure requirement, and recipient shall cooperate with the discloser
if the discloser seeks to obtain a protective order concerning such Information.
 

3.2
Publicity.

 
Except as otherwise provided herein, neither party may make any public
statements concerning the existence or terms of this Agreement without the
approval of the other party, which approval shall not be unreasonably withheld
or delayed, or as required by law (including, without limitation, public
disclosure by UHS that it believes in good faith is required by applicable law
and, in which case UHS shall make reasonable efforts to consult with Intellamed
prior to such public disclosure).
 
3

--------------------------------------------------------------------------------


 

4.
Relationship of Parties

 
Each party is an independent contractor. Nothing contained in this Agreement
shall be construed as creating a joint venture or partnership between the
parties. Except as otherwise expressly provided herein, neither party shall have
any right or power to create any obligation expressed or implied on behalf of
the other party.
 

5.
Indemnification

 
5.1  Intellamed agrees to indemnify, defend and hold harmless UHS and its
affiliates and their respective officers, directors, successors, assigns, agents
and employees from and against any expense, judgment, cost, loss, damage or
liability arising out of or in connection with any actual or threatened claim,
suit, action or proceeding of any kind by any third party from (a) any breach of
the representations, warranties, covenants, agreements or obligations by
Intellamed hereunder or (b) any gross negligence or intentional misconduct of
any of the Intellamed officers, directors, employees, agents or affiliates in
connection with the performance hereof.
 
5.2  UHS agrees to indemnify, defend and hold harmless Intellamed and its
affiliates and their respective officers, directors, successors, assigns, agents
and employees from and against any expense, judgment, cost, loss, damage or
liability arising out or in connection with any actual or threatened claim,
suit, action or proceeding of any kind by any third party from (a) any breach of
the representations, warranties, covenants, agreements or obligations by UHS
hereunder; or (b) any gross negligence or intentional misconduct of any of the
UHS officers, directors, employees, agents or affiliates in connection with the
performance hereof.
 
5.3  Any party seeking indemnification hereunder (an "Indemnified Party") shall
give the party from whom indemnification is sought (the "Indemnifying Party"):
(a) reasonably prompt notice of the relevant claim; provided, however, that
failure to provide such notice shall not relieve the Indemnifying Party from its
liability or obligation hereunder except to the extent of any material prejudice
directly resulting from such failure; (b) reasonable cooperation in the defense
of such claim; and (c) the right to control the defense and settlement of any
such claim; provided, however, that the Indemnifying Party shall not, without
the prior written approval of the Indemnified Party, settle or dispose of any
claims in a manner that adversely affects the Indemnified Party's rights or
interest. The Indemnified Party shall have the right to participate in the
defense at its expense.
 
5.4  EXCEPT WITH RESPECT TO A PARTY'S INDEMNIFICATION OBLIGATIONS HEREUNDER, IN
NO EVENT SHALL ANY PARTY BE LIABLE TO ANY OTHER PARTY FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR EXEMPLARY DAMAGES ARISING FROM OR IN
CONNECTION WITH THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, LOST PROFITS,
LOST REVENUE AND LOST DATA, EVEN IF SUCH PARTY OR AN AUTHORIZED REPRESENTATIVE
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
 
4

--------------------------------------------------------------------------------


 

6.
Force Majeure

 
Neither party shall be liable in any manner for failure or delay of performance
of all or part of this Agreement, directly or indirectly, owing to any disaster,
act of God, act of war, act of hostility against the Untied States or any other
cause of circumstance beyond the reasonable control of such party. The affected
party, however, in the case of such delay or failure, shall give prompt notice
to the other party and shall exert commercially reasonable efforts to remove the
causes or circumstances of nonperformance with reasonable dispatch.
 

7.
Notices

 
All notices and other communications hereunder shall be in writing and delivered
by personal delivery, overnight courier, mail, electronic facsimile or e-mail
addressed to the receiving party at the address set forth herein. All such
communications shall be effective when received.
 
A.
If to UHS:
     
Universal Hospital Services, Inc.
 
7700 France Avenue South
 
Edina, MN 55435-5228
 
Attention: CEO
 
With copies to General Counsel
 
Fax: (952) 893-3237
   
B.
If to Intellamed:
     
Intellamed, Inc.
 
1716 Briarcrest Drive, Suite 800
 
Bryan, TX 77802
 
Attention: CEO
 
Fax (979) 260-7895
   
With a copy to:
       
Edward T. Laborde Jr., Esq.
 
Winstead Sechrest & Minick P.C.
 
919 Milam Street, Suite 2400
 
Houston, TX 77002
 
Fax: (713) 650-2400

 
Either party may change the address set forth above by notice to the other party
given as provided herein.
 

8.
Third Party Benefit

 
Nothing in this Agreement, express or implied, is intended to confer upon any
other person any rights, remedies, obligations or liabilities of any nature
whatsoever.
 

9.
Remedies

 
The parties agree that money damages may not be an adequate remedy for any
breach of the provisions of this Agreement and that either party may, in its
discretion, apply to any court of law or equity of competent jurisdiction for
specific performance and injunctive relief in order to enforce or prevent any
violations this Agreement, and the party against whom such proceeding is brought
hereby waives the claim or defense that such party has an adequate remedy at law
and agrees not to raise the defense that the other party has an adequate remedy
at law.
 
 
5

--------------------------------------------------------------------------------


 

10.
Review of Books and Records

 
Intellamed acknowledges that the books and records (including without
limitation, memoranda and documentation) of Intellamed relating hereto shall be
available to UHS for regular inspection and review. Intellamed grants to UHS the
right to examine any and all invoices and accounting records relating hereto
during the term of this Agreement (as defined in Section 13) kept by, used by or
generated by Intellamed for a period of one year after the termination of this
Agreement. In the event it becomes necessary for UHS to enforce this Section 10
by seeking specific performance, UHS shall be entitled to reimbursement from
Intellamed for reasonable attorneys’ fees in the pursuit thereof.
 

11.
No Waiver

 
The waiver by either party of any breach of any provision of this Agreement by
the other party shall not be construed to be either a waiver of that party's
rights regarding any succeeding breach of any such provision or a waiver of the
provision itself, nor shall any delay or omission on the part of a party to
exercise or avail itself of any right, power or privilege that it has, or may
have hereunder, operate as a waiver of any right, power or privilege by such
party.
 

12.
Entire Agreement

 
This Agreement contains the entire understanding of the parties with respect to
the transactions and matters set forth herein, supersedes all previous
agreements between them concerning the subject matter hereof, and cannot be
amended except by a writing signed by the parties.
 

13.
Term; Termination

 
This Agreement shall remain in force for a term of two years from the date first
above written. This Agreement may be earlier terminated (a) by either party upon
the occurrence of a material breach by the other party if such breach is not
cured within thirty (30) days after written notice is received by the
non-breaching party that identifies the matter constituting the material breach
or (b) by the mutual agreement of the parties. Sections 3 through 14, 16 and 18
through 20 of this Agreement shall survive the expiration or earlier termination
hereof.
 

14.
Assignment

 
This Agreement may not be assigned by either party without the prior written
consent of the other party, except that UHS may assign this Agreement upon a
change of control of UHS, meaning (a) any event as a result of which a third
party that is not an affiliate of UHS becomes the owner of and controls all of
the economic and voting rights associated with ownership of at least 50.1% of
the outstanding capital stock of UHS or (b) any sale or transfer of all or
substantially all of the assets of UHS. This Agreement shall be binding upon and
inure to the benefit of the parties and their responsible successors and any
permitted assigns.
 
6

--------------------------------------------------------------------------------


 

15.
Counterparts

 
This Agreement may be executed in separate counterparts, each of which shall be
an original and all of which taken together shall constitute one and the same
Agreement, and any party hereto may execute this Agreement by signing any such
counterpart.
 

16.
Severability

 
Whenever possible, each provision of this Agreement shall be interpreted in such
a manner as to be effective and valid under applicable law but if any provision
of this Agreement is held to be invalid, illegal or unenforceable under any
applicable law or rule, the validity, legality and enforceability of the other
provisions of this Agreement shall not be affected or impaired thereby.
 

17.
Headings

 
The headings contained in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.
 

18.
Governing Law

 
ALL MATTERS RELATING TO THE INTERPRETATION, CONSTRUCTION, VALIDITY AND
ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PROVISIONS
THEREOF.
 

19.
Good Faith

 
The parties agree to act in good faith with respect to each provision of this
Agreement and any dispute that may arise related hereto.
 

20.
Additional Documents/Information

 
The parties agree to sign and provide such additional documents and information
as may reasonably be required to carry out the intent of this Agreement and to
effectuate its purposes.
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


UNIVERSAL HOSPITAL SERVICES, INC.
 
 
 
By: ___________________________________
Name:_________________________________
Title:__________________________________
 
INTELLAMED, INC.
 
 
 
By:_________________________________
Name:_______________________________
Title:________________________________

 
8

--------------------------------------------------------------------------------


 
EXHIBIT F



TRANSITION SERVICES AGREEMENT
 
This TRANSITION SERVICES AGREEMENT (this “Agreement”) dated as of _______, 2007
between Universal Hospital Services, Inc., a Delaware corporation (“Buyer”), and
Intellamed, Inc., a Texas corporation (“Seller”).
 
WHEREAS, Seller and Buyer have entered into that certain Asset Purchase
Agreement, dated as of February, 2007 (the “Purchase Agreement”), pursuant to
which Seller has agreed to sell, and Buyer has agreed to purchase, the assets of
the ICMS division of Seller (the “Division”); and
 
WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, Seller and Buyer have agreed to enter into this Agreement regarding
the provision of certain transition services to Buyer on the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
 
1. Definitions. Any term used herein that is not defined in this Agreement but
is defined in the Purchase Agreement has the meaning ascribed to it in the
Purchase Agreement.
 
2. Transition Services. Seller shall provide the services described below
(collectively, the “Transition Services”) to Buyer during the term of this
Agreement:
 
(a) Seller Services. On the terms and subject to the conditions of this
Agreement, Seller shall provide the services to Buyer listed on Schedule A, in
substantially the same scope, nature and manner as was provided to the Division
immediately prior to the Closing Date.
 
(b) Third Party Services. On the terms and subject to the conditions of this
Agreement, Seller shall use commercially reasonable efforts to cause the
services listed on Schedule B to be provided to Buyer, in substantially the same
scope, nature and manner as was provided to the Division immediately prior to
the Closing Date by the providers that provided such services to the Division
immediately prior to the Closing Date (collectively, “Third Party Services”).
Buyer acknowledges that the provision of Third Party Services may require the
consent of the relevant providers. If Seller is unable to obtain such consent
with respect to any particular Third Party Service, then Seller and Buyer shall
use commercially reasonable efforts to arrange for an alternative person or an
alternative methodology to provide the Third Party Service.
 
(c) IT Services. Seller shall maintain the existing IT server and bandwidth for
the S2 system and the S2 system in its current form at its current location
consistent with past practice. If Buyer wants any upgrades, consulting services,
training or any other additional services (collectively, “Additional Services”)
beyond those that Seller has traditionally provided to the Division with respect
to the S2 system, Seller shall charge, and Buyer shall pay, $100 per hour per
person providing such Additional Services, plus expenses, subject to Seller
personnel availability.
 

--------------------------------------------------------------------------------


 
(d) Other Services. During the term of this Agreement, Seller shall provide to
Buyer any other transition services not referenced in subsection (a), (b) or (c)
above consistent with the types of services discussed herein and at levels
consistent with the past operation of the Division and requested by Buyer in
writing with reasonably sufficient detail as to the services requested. Any fee
to be charged by Seller for any services provided pursuant to this Section 2(d)
shall be equal to Seller’s actual cost to provide such Transition Services,
including allocable overhead and Seller’s reasonable out-of-pocket expenses
consistent with past practice (collectively, “Seller’s Costs”). At Buyer’s
request, Seller shall furnish Buyer with reasonable supporting documentation
evidencing Seller’s Costs hereunder.
 
(e) Pricing. Buyer shall pay the respective amounts listed on Schedule A and
Schedule B and Seller’s Costs for the Transition Services. Seller shall invoice
Buyer monthly for services rendered through the end of each month. Buyer shall
pay all invoices in full within 30 days of receipt.
 
3. Standard of Performance. For Transition Services provided directly by Seller,
Seller shall perform such Transition Services in a timely, competent and
workmanlike manner and in a nature and at levels consistent with Buyer’s past
conduct of the Division. For Transition Services provided by third parties,
Seller shall use commercial reasonably efforts to procure or secure such
services hereunder and shall use commercial reasonably efforts to ensure that
such services are provided by such third parties in a timely, competent and
workmanlike manner and in a nature and at levels consistent with Buyer’s past
conduct of its business.
 
4. Terms and Termination.
 
(a) The term of this Agreement shall commence on the date hereof and continue
until the earlier to occur of (i) the first anniversary of the Closing Date or
(ii) 30 days after written notice that Buyer not longer needs the Transition
Services.
 
(b) Buyer may terminate this Agreement in whole or with respect to any one or
more Transition Services at any time without cause upon 10 days’ prior written
notice. Such termination shall not extinguish Buyer’s obligation for payment for
Transition Services actually rendered under this Agreement prior to such
termination.
 
(c) If either party hereto becomes bankrupt or insolvent, or makes an assignment
for the benefit of creditors, or if a receiver is appointed to take charge of
its property and such proceeding is not vacated or terminated within thirty days
after its commencement or institution, the other party may immediately terminate
this Agreement by written notice. Any such termination shall be without
prejudice to accrued rights of the terminating party, and to other rights and
remedies for default.
 
2

--------------------------------------------------------------------------------


 
5.  Representation and Warranty. Seller hereby represents and warrants to Buyer
that Seller (a) is not excluded, suspended or otherwise ineligible to
participate in any federal or state health care program or in any state or
federal procurement/non-procurement program; (b) has received no notice that the
government proposes to exclude or debar it from participation in any federal or
state health care program or procurement/non-procurement program and (c) is not
the subject of or otherwise part of any ongoing federal or state health care
investigation. In the event that any term or provision of this Section 5 ceases
to be accurate during the term of this Agreement (as defined in Section 4),
Seller shall immediately give written notice thereof to Buyer.
 
6.  Miscellaneous.
 
(a)  Force Majeure. Neither party shall be liable in any manner for failure or
delay of performance of all or part of this Agreement (other than the payment of
money), directly or indirectly, owing to any disaster, act of God, act of war,
act of hostility against the Untied States or any other cause of circumstance
beyond the reasonable control of either party. The affected party, however, in
the case of such delay or failure, shall give prompt notice to the other party
and shall exert commercially reasonable efforts to remove the causes or
circumstances of nonperformance with reasonable dispatch.
 
(b)  Independent Contractor. Seller shall perform the Transition Services under
this Agreement as an independent contractor and as such shall have and maintain
exclusive control over all its own employees, agents, subcontractors and
operations. Seller shall not be, act as, purport to act as or be deemed to be
Buyer’s agent, representative, employee or servant.
 
(c) Sales Taxes. Any sales, use, transaction, excise or similar tax imposed on
or measured by the rendering of the Transition Services shall be the
responsibility of Buyer. All other taxes arising from Transition Services shall
be paid by Seller.
 
(d)  Entire Agreement. This Agreement (including the Schedules referred to
herein) contains the entire understanding between the parties with respect to
Transition Services and supersedes any prior understandings, agreements or
representations, written or oral, relating to the subject matter hereof.
 
(e)  Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be an original and all of which taken together shall constitute
one and the same Agreement, and any party hereto may execute this Agreement by
signing any such counterpart.
 
(f)  Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule, the validity, legality and
enforceability of the other provision of this Agreement shall not be affected or
impaired thereby.
 
(g)  Assignment. This Agreement and the rights and obligations of the parties
hereunder shall not be assignable, in whole or in part, by either party without
the prior written consent of the other party, except that Buyer may assign this
Agreement and all rights and obligations of the parties upon a change of control
of Buyer, meaning (i) any event as a result of which a third party that is not
an affiliate of Buyer becomes the owner of and controls all of the economic and
voting rights associated with ownership of at least 50.1% of the outstanding
capital stock of Buyer or (ii) any sale or transfer of all or substantially all
of the assets of Buyer.
 
3

--------------------------------------------------------------------------------


 
(h)  Modification, Amendment, Waiver or Termination. No provision of this
Agreement may be modified, amended, waived or terminated except by an instrument
in writing signed by the parties to this Agreement. No course of dealing between
the parties shall modify, amend, waive or terminate any provision of this
Agreement or any rights or obligations of any party under or by reason of this
Agreement.
 
(i)  Notices. All notices, consents, requests, instructions, approvals or other
communications provided for herein shall be in writing and delivered by personal
delivery, overnight courier, mail, electronic facsimile or e-mail addressed to
the receiving party at the address set forth herein. All such communications
shall be effective when received.
 
If to Seller:
       
Intellamed, Inc.
 
1716 Briarcrest Drive, Suite 800
 
Bryan, TX 77802
 
Attention: CEO
 
Fax: (979) 260-7895
   
With a copy to:
       
Edward T. Laborde Jr., Esq.
 
Winstead Sechrest & Minick P.C.
 
919 Milam Street, Suite 2400
 
Houston, TX 77002
 
Fax: (713) 650-2400
   
If to Buyer:
       
Universal Hospital Services, Inc.
 
7700 France Avenue South
 
Edina, MN 55435-5228
 
Attention: CEO
 
With copies to General Counsel
 
Fax: (952) 893-3237

 
Any party may change the address set forth above by notice to each other party
given as provided herein.
 
(j)  Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
 
(k)  Governing Law. ALL MATTERS RELATING TO THE INTERPRETATION, CONSTRUCTION,
VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PROVISIONS THEREOF.
 
4

--------------------------------------------------------------------------------


 


(l)  Third-Party Benefit. Nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights, remedies, obligations or
liabilities of any nature whatsoever.
 
(m) Jurisdiction and Venue. THIS AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT
OR STATE COURT SITTING IN MINNESOTA, AND EACH PARTY CONSENTS TO THE JURISDICTION
AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUM IS
NOT CONVENIENT. IF ANY PARTY COMMENCES ANY ACTION UNDER ANY TORT OR CONTRACT
THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS
AGREEMENT IN ANOTHER JURISDICTION OR VENUE, ANY OTHER PARTY TO THIS AGREEMENT
SHALL HAVE THE OPTION OF TRANSFERRING THE CASE TO THE ABOVE-DESCRIBED VENUE OR
JURISDICTION OR, IF SUCH TRANSFER CANNOT BE ACCOMPLISHED, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.
 
(n)  Waiver of Jury Trial. EACH PARTY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
(o)  Remedies. The parties agree that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party
may, in its discretion, apply to any court of law or equity of competent
jurisdiction for specific performance and injunctive relief in order to enforce
or prevent any violations this Agreement, and any party against whom such
proceeding is brought hereby waives the claim or defense that such party has an
adequate remedy at law and agrees not to raise the defense that the other party
has an adequate remedy at law.
 
(p)  Expenses. Except as otherwise expressly provided for herein, each party
shall pay its own expenses (including brokers’, finders’, attorneys’ and
accountants’ fees) in connection with the negotiation of this Agreement, the
performance of its respective obligations hereunder and the consummation of the
transactions contemplated by this Agreement (whether consummated or not).
 
(q)  Advice of Counsel. Each party acknowledges that it has been advised by
counsel in the negotiation, execution and delivery of this agreement.
 
(r)  No Waiver. No delay on the part of either party in exercising any right
hereunder shall operate as a waiver of such right. No waiver, express or
implied, by either party of any right or any breach of the other party shall
constitute a waiver of any other right or breach thereby.
 
5

--------------------------------------------------------------------------------


 



 
UNIVERSAL HOSPITAL SERVICES, INC.
 
By: ______________________________________________
Name: ____________________________________________
Title: _____________________________________________
 
INTELLAMED, INC.
 
By: ______________________________________________
Name: ____________________________________________
Title: _____________________________________________ 

 
6

--------------------------------------------------------------------------------


 
 